REPORT FOR THE
A DMINISTRATIVE C ONFERENCE OF THE U NITED S TATES

A FRAMEWORK FOR GOVERNMENTAL USE OF
MACHINE LEARNING
Cary Coglianese
University of Pennsylvania Law School

This report was prepared for the consideration of the Administrative Conference of the United
States. It does not necessarily reflect the views of the Conference (including its Council, committees,
or members).

Recommended Citation
Cary Coglianese, A Framework for Governmental Use of Machine Learning (Dec. 8, 2020)
(report to the Admin. Conf. of the U.S.), https://www.acus.gov/sites/default/files/documents/
Coglianese%20ACUS%20Final%20Report.pdf

A Framework for Governmental Use of Machine Learning
Cary Coglianese*

TABLE OF CONTENTS
INTRODUCTION ........................................................................................................ 3
I. LIMITATIONS OF HUMAN DECISION-MAKING ....................................................... 8
A. Physical limitations ...................................................................................... 10
1. Memory Capacity. ..................................................................................... 10
2. Fatigue. ..................................................................................................... 11
3. Aging. ........................................................................................................ 12
4. Impulse Control. ....................................................................................... 13
5. Perceptual Inaccuracies. .......................................................................... 14
B. Biases ........................................................................................................... 15
1. Endowment Effect. .................................................................................... 15
2. Loss Aversion. ........................................................................................... 16
3. System Neglect. ......................................................................................... 16
4. Hindsight Bias........................................................................................... 16
5. Availability Bias. ....................................................................................... 17
6. Confirmation Bias. .................................................................................... 18
7. Framing..................................................................................................... 19
8. Anchoring. ................................................................................................. 19
9. Susceptibility to Overpersuasion. ............................................................. 19
10. Implicit Racial and Gender Biases. ........................................................ 20
C. Problems with Group Decision-Making ...................................................... 21
D. Implications for Decision-Making in Government ...................................... 22

*

Edward B. Shils Professor of Law and Director of the Penn Program on Regulation, University
of Pennsylvania Law School. This report was prepared for the Administrative Conference of the
United States (ACUS) Office of the Chairman project on Agency Decision Making by Artificial
Intelligence. The author gratefully acknowledges major contributions to Parts I and II by Alicia Lai,
as well as many constructive contributions both to this project and related collaborations by Steven
Appel, Lavi Ben Dor, and David Lehr. Helpful comments from Richard Berk, David Rubenstein,
and members of the ACUS Committee on Agency Use of Artificial Intelligence are appreciated.
Emma Ronzetti and Roshie Xing provided valuable research assistance.The views expressed here
are those of the author only and not necessarily of ACUS or its staff or members.

1

II. MACHINE LEARNING’S PROMISE FOR IMPROVING GOVERNMENTAL DECISIONMAKING ................................................................................................................. 23
A. What Makes Machine Learning Different? ................................................. 25
B. Machine Learning’s Advantages in Private-Sector and Medical DecisionMaking .............................................................................................................. 27
1. Accuracy. .................................................................................................. 27
2. Capacity. ................................................................................................... 29
3. Speed. ........................................................................................................ 30
4. Consistency. .............................................................................................. 30
C. Current Applications in the Public Sector .................................................... 31
D. Advantages of Machine Learning in Governmental Decision-Making ....... 34
1. Accuracy. .................................................................................................. 34
2. Capacity. ................................................................................................... 35
3. Speed. ........................................................................................................ 36
4. Consistency. .............................................................................................. 37
E. Concerns About the Use of Machine Learning in Government ................... 37
1. Adequate Expertise. .................................................................................. 38
2. Data Storage and Processing Capacity .................................................... 41
3. Cybersecurity. ........................................................................................... 43
4. Privacy. ..................................................................................................... 44
5. Transparency and Explainability.............................................................. 45
6. Bias. .......................................................................................................... 47
7. Abuse of Power. ........................................................................................ 49
III. LEGAL ISSUES WITH GOVERNMENTAL USE OF MACHINE LEARNING ............... 50
A. Delegation and Accountability .................................................................... 51
B. Procedural Due Process and Reason-Giving................................................ 52
C. Transparency ................................................................................................ 54
D. Privacy ......................................................................................................... 55
E. Equal Protection ........................................................................................... 59
F. Overall Legal Assessment ............................................................................ 61
IV. DECIDING WHEN TO DEPLOY MACHINE LEARNING ......................................... 62
A. Multi-Factor Analysis of When to Use Machine Learning ......................... 63
B. Key Factors for Deciding Whether to Use Machine Learning .................... 66
1. Preconditions for Use. .............................................................................. 66
2. Improved Outcomes. ................................................................................. 70
3. Legal and Public Acceptance Risks. ......................................................... 72
CONCLUSION.......................................................................................................... 74

2

A Framework for Governmental Use of Machine Learning
Cary Coglianese

Computerized algorithms increasingly make decisions that previously had
been made by humans. These new types of algorithms—known as machine learning
algorithms1—have recently found themselves in use in so many products and settings
that they appear to portend the reshaping of many important aspects of human life.2
With their distinctive ability to find complex patterns in large datasets, machine
learning algorithms are assisting human decision-makers—or independently making
forecasts and decisions—on who to hire3 or lend money,4 how to trade stocks,5 and

1

Machine learning algorithms can learn to identify patterns across the vast quantities of data that can now
be stored and processed digitally, and they can do so autonomously—that is, without human specification of
the form of a particular model or key variables, and subject mainly to overarching criteria or parameters to be
optimized. As such, these algorithms are often discussed under the banner of “Big Data” or “artificial
intelligence.” For a discussion of machine learning and how it works, see Cary Coglianese & David Lehr,
Regulating by Robot: Administrative Decision Making in the Machine-Learning Era, 105 GEO. L.J. 1147,
1156-60 (2017) (hereinafter Regulating by Robot); David Lehr & Paul Ohm, Playing with the Data: What
Legal Scholars Should Learn About Machine Learning, 51 UC DAVIS L. REV. 653, 669-702 (2017). Machine
learning algorithms come in many forms and are referred to by a variety of terms. See Cary Coglianese &
David Lehr, Transparency and Algorithmic Governance, 71 ADMIN. L. REV. 1, 2 n.2 (2019). (hereinafter
Transparency) (“By ‘artificial intelligence’ and ‘machine learning,’ we refer … to a broad approach to
predictive analytics captured under various umbrella terms, including ‘big data analytics,’ ‘deep learning,’
‘reinforcement learning,’ ‘smart machines,’ ‘neural networks,’ ‘natural language processing,’ and ‘learning
algorithms.’”). The particular type of machine learning algorithm deployed for any specific use will no doubt
affect its performance in that setting, but for our purposes here we focus more generically on the entire class of
digital algorithms that today can drive automated forecasting and decision-making tools with the potential to
substitute for or complement traditional human decision-making within government.
2
See, e.g., ERIK BRYNJOLFSSON & ANDREW MCAFEE, THE SECOND MACHINE AGE: WORK,
PROGRESS, AND PROSPERITY IN A TIME OF BRILLIANT TECHNOLOGIES 251 (describing the current trend
toward “machine intelligence” as creating a societal “inflection point” that will generate a “shift as
profound as that brought on by the Industrial Revolution”); CATHY O’NEIL, WEAPONS OF MATH
DESTRUCTION: HOW BIG DATA INCREASES INEQUALITY AND THREATENS DEMOCRACY 13 (2016)
(decrying the “dark side” of machine-learning algorithms and the purported risk that people will be
“increasingly controlled by secret models wielding arbitrary punishments”).
3
See Clare Cain Miller, Can an Algorithm Hire Better Than a Human?, N.Y. TIMES (June 25, 2015),
https://www.nytimes.com/2015/06/26/upshot/can-an-algorithm-hire-better-than-a-human.html.
4
See Scott Zoldi, How To Build Credit Risk Models Using AI and Machine Learning, FICO BLOG (Apr.
6, 2017), http://www.fico.com/en/blogs/analytics-optimization/how-to-build-credit-risk-models-using-ai-andmachine-learning/.
5
See Jigar Patel et al., Predicting Stock and Stock Price Index Movement Using Trend Deterministic Data
Preparation and Machine Learning Techniques, 42 EXPERT SYSTEMS WITH APPLICATIONS 259 (2015).

3

what products consumers are likely purchase.6 They also drive both Internet search
and autonomous vehicles, and they provide the backbone for both advanced medical
techniques as well as the everyday use of smartphones.7 The superior speed and
accuracy of machine learning applications have made them valuable in helping
humans make decisions and, increasingly, even in driving automated systems that
effectively make decisions themselves.
Today, the reach of machine learning algorithms extends beyond seemingly
banal private-sector uses, such as video recommendatons on Netflix or results on
Internet search engines. Militaries are investigating the possibility of automated,
robotic warfare—both on the battlefield and in cyberspace.8 Law enforcement
agencies around the world are turning to machine learning to predict when and
where crime will occur, as well as which individuals would be likely to commit
crimes, say, if they were released on probation or parole.9 Other governmental
bodies are starting to use machine learning algorithms to enhance the administration
of social services programs, adjudicate claims for government benefits, and support
regulatory functions.10
Scholars and commentators have begun to scrutinize applications of
machine learning in a variety of settings, but especially by governmental
authorities. They postulate that learning algorithms may produce discriminatory
effects for members of historically underrepresented groups by reproducing human

6
See Using Machine Learning on Computer Engine to Make Product Recommendations, GOOGLE
CLOUD PLATFORM (Feb. 14, 2017), https://cloud.google.com/solutions/recommendations-using-machinelearning-on-compute-engine.
7
Thomas A. Peterson, Emily Doughty, & Maricel G. Kann, Towards Precision Medicine: Advances in
Computational Approaches for the Analysis of Human Variants, 425 J. MOLECULAR BIO. 4047 (2013); Alexis
C. Madrigal, The Trick That Makes Google’s Self-Driving Cars Work, ATLANTIC (May 15, 2014),
http://www.theatlantic.com/technology/archive/2014/05/all-the-world-a-track-the-trick-thatmakes-googlesself-driving-cars-work/370871/; Nikhil Dandekar, What are Some Uses of Machine Learning in Search
Engines?, MEDIUM (Apr. 7, 2016), https://medium.com/@nikhilbd/what-are-some-uses-of-machine-learningin-search-engines-5770f534d46b; Steffen Herget, Machine Learning and AI: How Smartphones Get Even
Smarter, ANDROIDPIT (Jan. 24, 2018), https://www.androidpit.com/machine-learning-and-ai-on-smartphones.
8
See Andrew Tarantola, The Pentagon Is Hunting ISIS Using Big Data and Machine Learning,
ENGADGET (May 15, 2017), https://www.engadget.com/2017/05/15/the-pentagon-is-hunting-isisusing-big-data-and-machine-learning/.
9
See Richard Berk et al., Forecasting Murder Within a Population of Probationers and
Parolees: A High Stakes Application of Statistical Learning, 172 J. ROYAL. STAT. SOC’Y SERIES A
191 (2009).
10
See generally, e.g., Cary Coglianese & Lavi Ben Dor, AI in Adjudication and Administration,
86 BROOK. L. REV. (forthcoming Mar. 2021); DAVID FREEMAN ENGSTROM ET AL., GOVERNMENT
BY ALGORITHM: ARTIFICIAL INTELLIGENCE IN FEDERAL ADMINISTRATIVE AGENCIES (2020),
https://www-cdn.law.stanford.edu/wp-content/uploads/2020/02/ACUS-AI-Report.pdf.

4

biases baked into datasets,11 or by using flawed input12 or output variables.13 They
worry as well that these so-called black-box algorithms are too opaque and their
results too inscrutable to provide adequate reasons to individuals who want to know
why they were denied government benefits or were predicted to pose a crime risk
if released on parole or probation.14 Despite machine learning’s reputation for
accuracy, some critics even question whether learning algorithms are in fact
sufficiently accurate to be used in certain governmental settings that can result in
life-altering decisions.15 Still more broadly, a few commentators express concern
about a future where humanity becomes subjected to unaccountable robotic
overlords.16
These critics express strong claims raising serious potential concerns about
the expanded use of machine learning by governmental entities. Yet, governments
also face compelling reasons to take advantage of machine learning’s potential to
improve decision making.17 The same benefits that machine learning has delivered
in the private sector can justify their use by public sector organizations. And in fact,
federal, state, and local governments have begun to use algorithms in a variety of
administrative contexts.18 After all, the adjudicatory and enforcement actions that
governmental entities make on a daily basis are predicated on certain facts—
whether someone has qualified for a benefit or violated a rule, for example—and
machine learning is well suited to predict or estimate factual predicates.19 If
augmented with agent-based modeling systems, machine learning could even be
applied to the making of new government policies and rules by selecting the “best”
rule from among multiple human-specified rules.20

See Solon Barocas & Andrew D. Selbst, Big Data’s Disparate Impact, 104 CALIF. L. REV.
671, 680-87 (2014).
12
See id. at 688-92.
13
See id. at 677-80.
14
See, e.g., Jenna Burrell, How the Machine ‘Thinks’: Understanding Opacity in Machine
Learning Algorithms, 3 BIG DATA & SOC’Y 1, 1-2 (2016); 2018 Program, FAT* CONFERENCE
(2018), https://fatconference.org/2018/program.html (listing papers focused on topics like the right
to explanation, interpretable machine learning, and auditing).
15
See, e.g., Danielle Keats Citron & Frank Pasquale, The Scored Society: Due Process for
Automated Predictions, 89 WASH. L. REV. 1 (2014).
16
See, e.g., Samuel Gibbs, Elon Musk: Artificial Intelligence Is Our Biggest Existential Threat,
GUARDIAN (Oct. 27, 2014), https://www.theguardian.com/technology/2014/oct/27/elon-muskartificial-intelligence-ai-biggest-existential-threat; Rory Cellan-Jones, Stephen Hawking Warns
Artificial
Intelligence
Could
End
Mankind,
BBC NEWS
(Dec.
2,
2014),
http://www.bbc.com/news/technology-30290540.
17
See generally Coglianese & Lehr, Regulating by Robot, supra note 2.
18
Coglianese & Ben Dor, supra note 10; ENGSTROM ET AL., supra note 10.
19
Coglianese & Lehr, Regulating by Robot, supra note 2, at 1167-71.
20
Id. at 1171-75.
11

5

Yet, even in day-to-day administrative settings focused on the delivery of
government services and the enforcement of government rules, many machine
learning applications could find themselves subjected to the very charges that
skeptics have raised elsewhere about artificial intelligence’s potential for
reinforcing discrimination, its lack of transparency, and its incompatibility with
human autonomy and governmental legitimacy. These concerns should serve as no
intrinsic legal bar to most applications of machine learning in the administrative
context, at least under prevailing concepts of administrative law.21 Still, the critics
of artificial intelligence raise concerns that merit consideration. Certainly a
wholesale shift on the part of government agencies to the reliance on automated
regulatory and administrative decision-making systems would mark an major
change from the status quo. As with any change, proposals to automate major facets
of public administration through artificial intelligence should be suitably analyzed.
Any such analysis should begin, though, by recognizing that the status quo itself is
far from perfect—and, on some dimensions, it may well be much worse than a
world that involves greater reliance on what might be considered to be governing
by robot.
At times, critics of machine learning seem to suggest that machine learning
algorithms would produce entirely new problems—that is, that these algorithms are
distinctively complex, inscrutable, difficult to scrub of bias, and lacking in
accountability. But any realistic assessment of the use of machine learning in public
administration needs to acknowledge that government as it exists today is already
based on “algorithms” of arguably still greater complexity and potential for abuse.
These existing algorithms are those inherent in human decision-making, both on an
individual and organizational level, and they also can be highly complex,
inscrutable, prone to bias, and lacking in accountability.22 Government already
operates through a process involving many individuals, each with their own unique
interests, cognitive biases, and limitations. Furthermore, when governmental
institutions make collective decisions involving multiple individuals, they are prone
to some of the same limitations of individual decision-making as well as to new
ones—and it can often be difficult to understand exactly how any collective
decision came to be made.
This Article begins with the recognition that human decisions in
government today can themselves be prone to producing many of the same kinds
of harms that critics worry accompany the deployment of machine learning. In fact,
21
See generally Coglianese & Lehr, Regulating by Robot, supra note 2; Coglianese & Lehr,
Transparency, supra note 1, at 4-5.; Cary Coglianese & Steven M. Appel, Algorithmic Governance
and Administrative Law, in WOODROW BARFIELD, ED., CAMBRIDGE HANDBOOK ON THE LAW OF
ALGORITHMS: HUMAN RIGHTS, INTELLECTUAL PROPERTY, GOVERNMENT REGULATION
(forthcoming).
22
Infra Part II.

6

in some cases, human decision-making might arguably be more prone to these
limitations—and perhaps to other limitiations that do not afflict machine learning.
Thus, when evaluating the use of machine learning in governmental settings, any
anticipated shortcomings of machine learning must be placed in proper perspective.
The choice will not be one of algorithms versus a Platonic ideal; rather, the choice
will be one of digital algorithms versus human algorithms, each with their own
potential advantages and disadvantages.
Part I of this Article begins by detailing the well-documented physical
limitations and cognitive biases that affect human decision-making, as well as the
types of problems that can arise when humans make collective decisions. The
purpose in pointing out these limitations with human decision-making is not to
discredit existing governmental processes as much as to show that existing
processes can often leave room for improvement. To the extent that automated
systems that rely on machine learning can make an improvement over human
judgment, then it is worth considering ways that they could be implemented
throughout government.
Part II focuses on machine learning and its promise for improving
governmental decision-making. We begin by explaining what machine learning is
and why it presents an opportunity for improvement, at least in some circumstances.
After all, machine learning systems are already delivering improvements in privatesector applications in terms of accuracy, capacity, speed, and consistency. These
private sector uses, combined with what we know about current applications of
machine learning in the public sector, suggest that machine learning can deliver
similar advantages in the public sector. Of course, just as human decision-making
has its limitations, so too does machine learning. Part II concludes with a review of
the concerns that have been raised about the use of machine learning by
government.
Part III attends to the main legal issues that governmental use of machine
learning could raise. These issues implicate legal and policy principles of
delegation and accountability, procedural due process and reason-giving,
transparency, privacy, and equal protection. None of these principles, as applied
under current doctrine, should create any categorical bar to governmental use of
machine learning. But ultimately the way that government deploys machine
learning with respect to any given application will affect the legal issues. As with
the use of other technologies, government will need to engage in responsible
planning to ensure that machine learning applications that substitute for human
decision-making will address the core legal and policy principles, especially in high
stakes contexts where litigation may ensue.
Finally, Part IV presents a framework for public officials to use in deciding
when to develop and deploy automated decision tools that rely on machine learning.
This part returns to the starting premise that human decision-making exhibits

7

limitations and focuses government officials’ attention on the extent to which
machine learning may improve upon a status quo founded on human judgment. It
emphasizes the need to consider first whether a new use case for digital algorithms
would likely satisfy the preconditions for successful deployment of machine
learning, such as a well-defined objective for repeated tasks for which there exist
large quantities of data on outcomes and related correlates. In this final part, we
emphasize the need to be able to validate that a machine learning system would
indeed make an improvement over the status quo, both in terms of the principal
objective that the algorithm in question is designed to optimize while avoiding side
effects, legal issues, or other new types of problems. In addition to ensuring that
improvements from machine learning systems can be validated, government
officials will need to ensure adequate planning, careful procurement of any private
contractor services to create these systems, and appropriate opportunities for public
participation in the design, development, and ongoing oversight of such systems.
I. Limitations of Human Decision-Making
Human judgment is algorithmic. Our individual minds operate through
processes that can be understood in algorithmic terms to constitute human
cognition. Indeed, one form of machine learning—neural networks—draws
inspiration from the algorithms that drive human judgment. The algorithmic nature
of human judgment is evident beyond individual neurology and psychology: it also
applies when humans interact socially. Any government that operates under the rule
of law is a government of algorithms. The law outlines myriad procedures and other
steps that are necessary to generate legal outcomes and other authoritative
governmental decisions.
The central challenge in choosing to rely on algorithmic decision-making
lies not necessarily in honing the effectiveness of the system or the accuracy of the
results obtained by a machine learning algorithm—as difficult as that task may be.
Rather, the core challenge will be ultimately making a decision to substitute a
digital algorithm for humans in a governmental decision-making process.
As social creatures, humans regularly trust in the integrity and rationality of
other humans. Such trust undergirds social life.23 Trust in the legitimacy of
government helps governmental institutions to function.24 But that trust is not
equally shared with digital machines. Empirical research has documented what has
23
Jillian J. Jordan et al., Uncalculating Cooperation Is Used to Signal Trustworthiness, 113
PROC.NAT. ACAD. SCI. 8658 (2016).
24
See generally, e.g., DONALD F. KETTL, CAN GOVERNMENTS EARN OUR TRUST? (2017);
OECD, TRUST AND PUBLIC POLICY: HOW BETTER GOVERNANCE CAN HELP REBUILD PUBLIC TRUST
(2017), http://www.oecd.org/corruption-integrity/reports/trust-and-public-policy-9789264268920en.html; WHY PEOPLE DON’T TRUST GOVERNMENT (Joseph S. Nye, Jr. et al. eds., 1997).]

8

come to be known as “algorithmic aversion.”25 They do not always trust machines
as much as they do humans, even when the machines are shown to be more accurate
in the forecasts and outcomes they produce. And as a corrollary, research indicates
that people may also tend to be less forgiving when machines make mistakes than
when humans do.26 It is unsurprising that the “right to a human decision,” as one
scholar has noted, is one of the fundamental assumptions of our legal system.27
However, despite the human tendency to view human decision-making
more favorably, it is undeniable that human judgment exhibits a series of widely
understood limitations and biases. Since the pathbreaking work of Daniel
Kahneman and Amos Tversky, an extensive body of research in behavioral
economics and cognitive psychology has demonstrated that humans quite regularly
make decisions contrary to conventional welfare-maximizing rationality.28 Instead,
individuals are prone to all sorts of cognitive limitations that result in decisions that
can be characterized either as irrational or at least puzzling.29
Many of the consequences of the limitations and biases in human decisionmaking do not stem from outright malice, but from taking shortcuts, relying on
heuristics, leaping to conclusions before gathering information, or even from the
selective gathering or processing of information. Some may stem from expediency
or self-interest. Machine learning algorithms often have few of these limitations,
leading to optimism that digital systems can be designed to compensate for and
improve upon human limitations. Expressing such optimism, chess champion
Garry Kasparov once said after being defeated by the IBM supercomputer Deep
Blue, “Anything we can do, … machines will do it better.”30
To understand whether machines might in fact do better—and, more
importantly, when and under what conditions they might—it is necessary to
understand the foibles or inefficiencies of the human mind. This Section
summarizes a range of human limitations that affect decision-making, separating
physical or biological capacities from cognitive biases (although recognizing that
these intuitive categorizations are not airtight classifications). By shedding light on
this flawed status quo, this Section seeks to make room for the possibility of
25

Berkeley J. Dietvorst et al., Algorithm Aversion: People Erroneously Avoid Algorithms After
Seeing Them Err, 144 J. EXPERIMENTAL PSYCHOL.: GEN. 114, 114 (2015).]
26
CÉSAR A. HIDALGO ET AL., HOW HUMANS JUDGE MACHINES (forthcoming 2021) (manuscript
at ix-x).
27
Aziz Z. Huq, A Right to a Human Decision, 106 VA. L. REV. 611, 615-20 (2020).
28
For recent syntheses of such research, see generally RICHARD THALER, MISBEHAVING: THE
MAKING OF BEHAVIORAL ECONOMICS (2015); DANIEL KAHNEMAN, THINKING, FAST AND SLOW
(2011).
29
Alicia Lai, Brain Bait: Effects of Cognitive Biases on Scientific Evidence in Legal DecisionMaking (2018) (unpublished A.B. thesis, Princeton University) (on file with the Princeton
University Library) (recent quantitative analysis of cognitives biases in legal decision-making).
30
DAVID EPSTEIN, RANGE: WHY GENERALISTS TRIUMPH IN A SPECIALIZED WORLD 22 (2019).

9

expanding the role of machine learning algorithms in governmental processes and
decision-making.
A. Physical limitations
Physical limitations constitute biological ceilings of human performance.
The human brain, after all, is composed of soft tissue, blood vessels, and fatty acids.
Each of our one billion of neurons forms connections with other neurons,
interweaving into a network of connections in the mind. As humans develop and
age, aspects of this brain circuitry are strengthened with use but can also be
weakened with neglect, injury, illness, or age. Overall, human decision-making is
naturally limited by these biological constraints, including physical ceilings,
environmental influences, and the natural passage of time. We highlight here five
physical capacities that can limit the quality of human decision-making.
1. Memory Capacity. Neuroscientists have estimated that humans have the
memory capacity to remember 108432 bits of information—without question making
the human brain a highly efficient and high-capacity tool.31 Nevertheless, practical
decision-making often involves reliance less on long-term, aggregated memory, but
more on short-term, working memory. For many professional tasks today, the
volume and complexity of modern knowledge has exceeded the ability of
individuals to deliver effectively.32 By simply relying on the vastness and faith in
human memory capacity, professionals too often fail to consistently, correctly, and
safely treat their patients and clients across healthcare, government, law, and
finance.
Neuroscientists estimate that human working memory is limited to about
four variables (plus or minus one).33 If a decision-maker exceeds the limit of four
variables, decision quality is typically degraded. For instance, medical diagnostic
errors occur in 12 million adult outpatients per year, based on an analysis of medical
records, insurance claims, malpractice claims.34 These errors are largely due to
limits on human memory: inadequate collection of patient information, inadequate
knowledge amongst physicians, and incorrect interpretation and integration of
information.35 Recognizing this limitation, most clinical decisions are restrained to

31

Id.
ATUL GAWANDE, THE CHECKLIST MANIFESTO (2009).
33
Nelson Cowan, The Magical Number 4 in Short-Term Memory: A Reconsideration of Mental
Storage Capacity, 24 BEHAV. BRAIN SCI. 87 (2001).
34
PAUL CERRATO & JOHN HALAMKA, REINVENTING CLINICAL DECISION SUPPORT (2019).
35
Id.
32

10

one to three input variables in order to promote rational decision-making.36
Humans, in other words, often need to block out a lot of potentially relevant
information if they are to make decisions.
One way to overcome the limits on working memory is to rely on ordinary,
non-digital algorithms: checklists.37 The World Health Organization, for example,
has developed a surgical safety checklist that reduces the surgical process to a single
page of “yes/no” questions. Its use has led significant reductions in morbidity and
mortality rates through medical errors.38
While the reliance on such simple decision aids have proven effective, it is
important to remember that the initial need for these aids is merely a by-product of
one aspect of the system: the humans.39 Even healthy individuals have finite
memory capacity and limited working memory. Efforts to increase memory
capacity (such as institutionalizing knowledge by congregating a large number of
people, or making digital or physical records) may only complicate the decisionmaking environment and increase demands on human memory.
2. Fatigue. Fatigue has tangible, negative effects on human decisionmaking. A fatigued individual will be less alert, have difficulty mentally processing
information, have slower reaction times, experience memory lapses, and be less
situational aware.40 These factors lower productivity and increase the risk of workrelated errors and accidents.41
Professions demanding long hours and acute attention, like clinical
surgeons, are a breeding ground for examples of avoidable, fatigue-induced human
errors.42 One study of orthopedic surgical residents found that residents were
36

Alan H. Morris, Human Cognitive Limitations Broad, Consistent, Clinical Application of
Physiological Principles Will Require Decision Support, NOBEL PRIZE SYMPOSIUM (2018).
37
Id.
38
WHO
Surgical
Safety
Checklist,
WORLD
HEALTH
ORG.
(2020),
https://www.who.int/patientsafety/safesurgery/checklist/en/.
39
CERRATO & HALAMKA, supra note 34 (proposing that optimistically, AI will allow each of
us to “have the electronic equivalent of a personal physician who has access to the very latest
research, the best medical facilities that specialize in each individual’s health problems, access to
cutting-edge data sets, predictive analytics, testing options, clinical trials currently enrolling new
patients, and much more.” For instance, a machine learning tool to distinguish between a normal
mole and skin cancer, after analyzing more than 100,000 images, or precision medicine that is
personalized to an individual’s genetic predisposition).
40
Paula Alhola et al., Sleep Deprivation: Impact on Cognitive Performance, 3
NEUROPSYCHIATRIC DISEASE & TREATMENT 553 (2007).
41
Katrin Uehli et al., Sleep Problems and Work Injuries: A Systematic Review and MetaAnalysis, 18 SLEEP MED. REV. 61 (2014).
42
Sponges accidentally left in patients after surgery has become such a frequent occurrence that
there is even a term for such items—“retained surgical bodies (RSB).” See Valon A. Zejnullahu et
al., Retained Surgical Foreign Bodies after Surgery, 5 OPEN ACCESS MACED J. MED. SCI. 97 (2017).

11

fatigued during 48% of their time awake, increasing the risk of medical error by
22% as compared with well-rested control subjects.43 Government agencies have
recognized fatigue as a health concern: the Health and Safety Executive agency in
the UK has listed “employee fatigue” as a top-10 human and organizational factors
issue because it drastically increases the risk of human errors.44
In other contexts, people have been more reluctant to admit to the effects of
fatigue. Corporations rarely proactively admit to exhausting workplace
conditions.45 Judges insist their rulings are shielded from external factors such as
fatigue.46 Yet one study tracked judicial rulings on parole decisions across three
decision sessions, punctuated by food breaks. 47 At the start of each sessions, the
well-rested judges averaged approximately 65% favorable decisions, a rate that
dropped to zero as the judges fatigued.48 After each food break, the rate reset at
65% and the cycle continued.49 Justice for some individuals would appear to be
affected by the idiosyncrasies of human fatigue.
3. Aging. Aging is a physical phenomenon at its core, affecting molecules,
cells, vasculature, gross morphology, and finally, cognition.50 As we age, the brain,
particularly the frontal cortex, shrinks in volume. Our susceptibility to disease rises.
Blood pressure, along with the risk of stroke, increases. Brain activation becomes
more bilateral for memory tasks. Memory declines. Further, neurodegenerative
disorders plague the population, such as Alzheimer’s disease stripping its patients
of their brain cells and cognition.51
43

Frank McCormick et al., Surgeon Fatigue: A Prospective Analysis of the Incidence, Risk, and
Intervals of Predicted Fatigue-Related Impairment in Residents, 147 ARCH SURG. 430 (2012).
44
Human
Factors:
Fatigue,
HEALTH
&
SAFETY
EXECUTIVE,
https://www.hse.gov.uk/humanfactors/topics/fatigue.htm.
45
Harriet Agerholm, Amazon Workers Working 55-Hour Weeks and so Exhausted By Targets
They
‘Fall
Asleep
Standing
Up,’
INDEPENDENT
(Nov.
27,
2017),
https://www.independent.co.uk/news/uk/home-news/amazon-workers-working-hours-weeksconditions-targets-online-shopping-delivery-a8079111.html.
46
TARA SMITH, JUDICIAL REVIEW IN AN OBJECTIVE LEGAL SYSTEM (2015) (highlighting the
importance of objectivity in judicial system, and proposing a theory on how to practically embrace
objectivity's demands).
47
Shai Danziger, Jonathan Levav & Liora Avnaim-Pesso, Extraneous Factors in Judicial
Decisions, 108 PROC. NAT. ACAD. SCI. 6889 (2011).
48
Id.
49
Id.
50
Ruth Peters, Aging and the Brain, 82 POSTGRAD MED J. 84 (2006).
51
The dominant theory in Alzheimer’s is the amyloid beta hypothesis—which, at the surface
level, generally suggests that the amyloid beta protein accumulates in the brains of patients in the
form of brain cell-killing fibers. The protein accumulates into oligomers, then into clusters, mats,
and plaques, until it kills the brain cell. Cell-to-cell communication is disrupted (causing symptoms
of neurodegenerative impairment) and brain cells are killed (causing movement impairment). As

12

Decision-makers in the legal profession are surely not immune to the effects
of aging. With no mandatory retirement age, octogenarians and nonagenarians on
the federal bench have doubled over twenty years. Vocal critics in a ProPublica
report have alleged that dementia increasingly plagues federal judges.52 The report
alleges a variety of instances of forgetfulness and impulsiveness: citing judges who
could not remember the route to walk out of their own courtroom, judges who had
difficulty reading aloud, judges who seemed to lack memory of previous decisions,
and judges who based their decision on non-existent evidence.53 Interestingly,
although judges’ health might be scrutinized when they are younger (at the time of
their appointment), there is apparently nothing dictating any medical evaluation for
the rest of a judge’s career.54 Of course, age does not affect decision-making in all
individuals in the same way: although information processing speeds tend to
decline with age, there exists great variation between individuals in their ability to
perform as they advance in years.55
4. Impulse Control. Impulsivity—defined as premature action without
foresight—is thought to have genetic and neurobehavioral underpinnings, but is by
definition difficult to anticipate in the midst of decision-making. Although there are
evolutionary advantages to quick and risky responses, impulsivity may at times also
be indicative of the psychiatric symptoms of a range of disorders. 56 According to
data from the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV),
about 10.5% of the general population is estimated to have an impulse control
disorder.57 Attorneys report higher levels of mental health issues such as depression
the hypothesis goes, one can then only clear a flooded apartment (the patient’s brain) by both/either
fixing the leaking pipe (prevent the accumulation of the protein) and opening the clogged drain
(clear the already accumulated protein). ALZHEIMER’S ASSOCIATION, Beta-amyloid and the amyloid
hypothesis (2017), https://www.alz.org/national/documents/topicsheet_betaamyloid.pdf. But see
Pam Belluck, Why Didn’t She Get Alzheimer’s? The Answer Could Hold a Key to Fighting the
Disease, N.Y. TIMES (Nov. 4, 2019), https://www.nytimes.com/2019/11/04/health/alzheimerstreatment-genetics.html?action=click&module=Well&pgtype=Homepage&section=Health.
52
Joseph Goldstein, Life Tenure for Federal Judges Raises Issues of Senility, Dementia,
PROPUBLICA (Jan. 18, 2011), https://www.propublica.org/article/life-tenure-for-federal-judgesraises-issues-of-senility-dementia.
53
Id.
54
Francis X. Shen, Aging Judges, 81 OHIO STATE L. J. 235, 238 (2020).
55
Id.
56
Such disorders include drug addiction, alcoholism, intermittent explosive disorder (impulsive
and angry outbursts), oppositional defiant disorder (challenge authority figures, flout rules, bother
others on purpose), conduct disorder (persistent behavior that violates social rules), kleptomania
(theft), and pyromania (deliberately sets fires). T. W. Robbins & J. W. Dalley, Impulsivity, Risky
Choice, and Impulse Control Disorders: Animal Models, DECISION NEUROSCIENCE 81 (2017).
57
Harvard Medical School, 12-month prevalence of DSM-IV/WMH-CIDI disorders by sex and
cohort, https://www.hcp.med.harvard.edu/ncs/ftpdir/NCS-R_12-month_Prevalence_Estimates.pdf.

13

and anxiety, maladies that are not infrequently self-medicated and exacerbated with
alcohol or substance abuse. In a 2017 American Bar Association study, 36.4% of
respondents had scores on the Alcohol Use Disorders Identification Test consistent
with problematic drinking.58
5. Perceptual Inaccuracies. Human decisions are affected by mental models
of the environment within which individuals act.59 These perceptions are created
from the interaction of different senses—taste, touch, smell, hearing, sight—and
can be distorted through the lens of emotions, motivations, desires, and culture. In
a noisy and chaotic world, individuals who lacked a mental model would be
overwhelmed by the sheer volume of unfiltered information. Humans have thus
developed perceptual filters to make sense of the flood of information: selective
attention allows focus on some sensory experiences while tuning out others;
sensory adaptation allows de-sensitization to unimportant changes in the
environments; perceptual constancy allows a logically consistent perception of
objects, despite actual changes in sensation.
Perceptual inaccuracies have been revealed in the laboratory setting as well
as in real world tragedies. Approximately two-thirds of accidents on commercial
airplane flights are caused by human error.60 When a plane lands, there are no other
distance cues visible, subjecting the pilot to a moon illusion: the city lights beyond
the runway appear larger on the retina than they actually are, which can fool a pilot
into landing prematurely.61 Airlines have since instituted safety measures that align
with human visual perception: during landing, copilots must call out the altitude
progressively during the descent.62 Not all perceptual limitations are as readily
capable of being remedied.63

58

Addiction Recovery Poses Special Challenges for Legal Professionals, BUTLER CTR. FOR
RES.
(Mar.
16,
2017),
https://www.hazeldenbettyford.org/education/bcr/addictionresearch/substance-abuse-legal-professionals-ru-317.
59
To act, we generate a mental model by registering structural invariants, using assumptions to
drive informational elaboration, and functionally organize stimuli. See Daniele Zavagno, Olga
Daneyko & Rossana Actis-Grosso, Mishaps, Errors, and Cognitive Experiences: On the
Conceptualization of Perceptual Illusions, 9 FRONT. HUM. NEUROSCI. 1 (2015).
60
Raymond S. Nickerson, Applied Experimental Psychology, 47 APPLIED PSYCHOL.: AN INT’L
REV. 155-73 (1998).
61
Conrad Kraft, A Psychophysical Approach To Air Safety: Simulator Studies Of Visual
Illusions In Night Approaches, PSYCHOLOGY: FROM RESEARCH TO PRACTICE (1978).
62
Id.
63
For instance, civilian casualties through military target misidentifications. The U.S. has a
track record of mistakenly killing civilians or allies due to human error. See Eric Schmitt & Anjali
Singhvi, Why American Airstrikes Go Wrong, N.Y. TIMES (Apr. 14, 2017),
https://www.nytimes.com/interactive/2017/04/14/world/middleeast/why-american-airstrikes-gowrong.html.

14

B. Biases
Physical limitations aside, it is of little surprise that humans do not always
act in full accord with perfect rationality.64 The sheer volume of information
available in the world makes it necessary to use cognitive shortcuts. Some shortcuts
may reflect traits that have given humans evolutionary advantages. But these
shortcuts can be subject to systematic errors in information processing. Although
the biological, neurochemical, or other physical mechanisms underlying cognitive
biases in human judgement remain unclear, these phenomena have been replicated
in many studies.65
This Section details a series of widely documented biases that can
predictably affect human decision-making and lead to errors in judgment. These
cognitive biases are likely part of any human-based system of decision-making,
although the precise task will affect the magnitude of risk any one of these biases
will pose to effective decision-making. It may be possible to counter some of these
tendencies through what is known as debiasing, but not always.66
1. Endowment Effect. An individual who owns a particular good tends to
value it more than someone who does not. As one study found, participants
demanded much more to give up a Cornell University mug than they would be
willing to pay to acquire the same mug in the first place.67 Furthermore, the longer
owners possess an item, the more they will tend to value it. 68 Subsequent studies
have explored plausible psychological mechanisms, such as the feeling of
psychological ownership and possession. Owners—whether of a mug, a potential
business deal, or a legislative proposal—are more likely to recall the positive
attributes of the possession, focusing on reasons to keep what they already have.
Non-owners are more likely to recall the negative attributes of the item in question,
focusing on the reasons to keep their money and not to buy in. One result of the
endowment effect may be to contribute to inertia toward the status quo, as it takes
a great deal of effort to shift resources and perspectives away from those that

64

Kahneman, supra note 28.
Milton Friedman, The Methodology of Positive Economics, ESSAYS IN POSITIVE ECONOMICS
3, 14-16 (1953) (“Economics should not be judged on whether the assumptions are realistic or valid,
but rather on the quality of its predictions.”).
66
Christine Jolls & Cass R. Sunstein, Debiasing Through Law 2-4 (Nat’l Bureau of Econ.
Research, Working Paper No. 11738, 2005), https://www.nber.org/papers/w11738.pdf.
67
Daniel Kahneman, Jack L. Knetsch & Richard H. Thaler, Anomalies: The Endowment Effect,
Loss Aversion, and Status Quo Bias, 5 J. ECON.PERSPECTIVES 193 (1991).
68
Michael A. Strahilevitz & George Loewenstein, The effect of ownership history on the
valuation of objects, 25 J. CONSUM. RES. 276 (1998).
65

15

currently possess them. The endowment effect may lead, for example, to friction
and obstacles in reaching negotiated agreements.
2. Loss Aversion. Humans dislike losses far more than they like
corresponding gains.69 The effect is twice as large: we tend to take gambles only if
the potential amount we could win is more than double the amount we stand to
lose.70 People tend to disregard the potential gains and focus on the losses
associated with the activity, because the latter are cognitively “available” regardless
of whether the statistical risk is high. Practically speaking, all else equal, this may
help explain why “preventing losses looms large in the government’s objective
function.”71 Nation states are less likely to behave aggressively when doing so
would produce gains than when the same behavior might prevent losses.72
Policymakers and government officials may prefer cautious, preventative measures
over aggressive efforts to take a gamble.
3. System Neglect. The system-neglect hypothesis posits that individuals
overweigh signals relative to the underlying system which generates the signals.73
Decisions are effectively made in isolation, as humans tend to neglect the systemic,
rippling effects of a single decision. If the environment is stable, humans tend to
overreact to forecast errors; if the environment is unstable, people underreact.74
With 90% of U.S. corporations accessing forecasting software, the bias holds true
with financial decisions at stake. This finding suggests that “managerial judgment
in forecasting is better suited to unstable environments than to stable ones, so
particular emphasis should be placed on automating decision making in stable
environments.” 75 On the other hand, human decision-makers in an organization
may take into account factors that are irrelevant or indirectly related to the decision
at hand: for instance, elected judges may consider the consequences of their
decisions on their relations with local attorneys, reporters, and the public.
4. Hindsight Bias. Past events are easy to chalk up as predictable. It is
common to play “Monday morning quarterback,” to feel like you “knew it all

69

Daniel Kahneman & Amos Tversky, An Analysis of Decision Under Risk, 47 ECONOMETRICA
(1979).
70
Id.
71
Caroline Freund & Çağlar Özden, Trade Policy and Loss Aversion, 98 AM. ECON. REV. 1675 (2008).
72
Robert Jervis, Political Implications of Loss Aversion, 13 POL. PSYCHOL. 187 (1992).
73
Cade Massey & George Wu, Detecting Regime Shifts: The Causes of Under- and
Overreaction, 51 MGMT. SCI. 932 (2005).
74
Mirko Kremer, Brent Moritz & Enno Siemsen, Demand Forecasting Behavior: System
Neglect and Change Detection, 57 MGMT. SCI. 1827 (2011).
75
Id.

16

along,” or to view “hindsight as 20/20 vision.”76 People have a tendency to change
their estimates of probabilities of past events when considering an event
retroactively.77 Faced with the results—of a scientific study, a football game, or a
political election—spectators are prone to believe the result was obvious all along.78
Experts are equally fallible to this bias: when asked to assess the probabilities of
alternative diagnoses, given a set of symptoms, professional physicians offer
significantly different estimates depending on what they are told the actual
diagnosis turned out to be.79
Overoptimism is closely linked to hindsight bias. Overoptimism describes
the tendency to think that bad events are far less likely to happen to oneself than to
others. For instance, overoptimism can manifest when juries evaluate the risk of
harm or when companies predict the success of certain internal and external
strategies. One study found a negative correlation between startup founders’ level
of optimism and the performance of their new ventures.80 Debiasing remedies
appear to have little or no effect on reducing these biases.81
5. Availability bias. The availability heuristic or bias describes the
assumption that the examples which come to mind easily are also the most
important or prevalent things.82 This bias is exacerbated by increased availability
and volume of news or other information.83 When a hazard is particularly salient or
frequently observed, the hazard is more cognitively “available” and drives
collective decision-making. In the context of legislation and agency decisionmaking, policy decisions will inevitably become anecdote-driven if preferences are
shaped by a set of probability judgments that are themselves riddled with the
76

Jeffrey J. Rachlinski, A Positive Psychological Theory of Judging in Hindsight, 65 U. CHI. L.
REV. 571 (1998).
77
Baruch Fischhoff, Hindsight is Not Equal to Foresight: The Effect of Outcome Knowledge
on Judgment Under Uncertainty, 1 J. EXP. PSYCH. 288 (1975).
78
Benedict Carey, That Guy Won? Why We Knew It All Along, N.Y. TIMES (Oct. 29, 2012),
https://www.nytimes.com/2012/10/30/health/he-won-the-election-i-knew-it-all-along.html.
79
Hal R. Arkes, David Faust, Thomas J. Guilmette & Kathleen Hart, Eliminating the Hindsight
Bias, 73 J. APPLIED PSYCHOLOGY 305, 306 tbl.1 (1988).
80
Keith Hmieleski & Robert Baron, Entrepreneurs' Optimism and New Venture Performance:
A Social Cognitive Perspective, 52 ACAD. MGMT. J. 473 (2009).
81
Martin F. Davies, Reduction of Hindsight Bias by Restoration of Foresight Perspective:
Effectiveness of Foresight-Encoding and Hindsight-Retrieval Strategies, 40 ORGANIZATIONAL
BEHAV. & HUMAN DECISION PROCESSES 61 (1987); Baruch Fischhoff, Perceived Informativeness
of Facts, 3 J. EXPERIMENTAL PSYCHOL. 349 (1977).
82
Amos Tversky & Daniel Kahneman, Judgment Under Uncertainty: Heuristics and Biases,
185 SCIENCE 1124 (1974).
83
Thomas Gilovich, Victoria H. Medvec & Kenneth Savitsky, The Spotlight Effect In Social
Judgment: An Egocentric Bias in Estimates of the Salience of One's Own Actions and Appearance,
78 J. PERSONALITY & SOC. PSYCHOL. 211 (2000).

17

spotlight effect. For instance, support for environmental legislation can be driven
by recent and memorable instances of harm, such as explosions or fires.
Available stories also tend disproportionately to be success stories—news
outlets report largely on the startups darlings that have succeeded; military
consultants only analyze war planes that have made it home.84 If only successes are
observed, then the factors crucial to tipping a failure into a success, or vice versa,
will be overlooked.
6. Confirmation Bias. Confirmation bias is the tendency to search for and
favor information that confirms existing beliefs, while simultaneously ignoring or
devaluing information that contradicts them.85 Sometimes this bias is referred to as
“motivated reasoning.”
In one study, the participant pool consisted half of individuals who
supported capital punishment and half who did not.86 Both groups were given the
same two fictional studies—one supporting their views, one rejecting them—both
backed with substantive evidence. Yet the participants merely ignored the
inconvenient information and focused on the confirming their initial positions.
Neither group’s initial views changed.87
Civil servants are not immune to motivated reasoning. In a recent Danish
study, elected politicians were showed the characteristics of two schools, and asked
to choose the best-performing one.88 When the options were labelled anonymously
(e.g. “School A” and “School B”), they answered correctly; when the options
revealed privatization, a contentious issue in Danish politics (e.g. “Private School”
and “Public School”), the results changed dramatically. Counterintuitively,
politicians performed worse when they were given more information, which
allowed them to cherry-pick evidence that supported their pre-existing beliefs and
entrenched values. Once decision-makers establish an initial position—perhaps by
making a public commitment through a speech or other statement—they are less
likely to make use of new evidence that might depart from their staked-out views.
Research also suggests that as humans acquire domain expertise, they can
lose flexibility with regard to problem solving, adaptation, and creative idea and
generation.89 In other words, experts can become cognitively entrenched.
84

DAVID EPSTEIN, RANGE: WHY GENERALISTS TRIUMPH IN A SPECIALIZED WORLD (2019).
Charles G. Lord, Lee Ross & Mark R. Lepper, Biased Assimilation and Attitude Polarization:
The Effects of Prior Theories on Subsequently Considered Evidence, 37 J. PERSONALITY & SOC.
PSYCHOL. 2098 (1979).
86
Id.
87
Id.
88
Martin Baekgaard et al., The Role of Evidence in Politics: Motivated Reasoning and
Persuasion among Politicians, 49 BRITISH J. POL. SCI. 1117 (2019).
89
See generally Erik Dane, Reconsidering the Trade-off Between Expertise and Flexibility: A
Cognitive Entrenchment Perspective, 35 ACAD. MGMT. REV. 579 (2010).
85

18

7. Framing. Psychologists have used prospect theory to propose that framing
changes the evaluation of risks. For example, if a health policy is framed in terms of
number of lives saved, people are more conservative and risk-averse; if the same
policy is framed in terms of number of lives lost, people are much more willing to
take risks for the opportunity to reduce that number.90 The choice of framing affects
decision-making toward risk, even when the situations are quantitatively identical.
On the one hand, gain frames are more effective for disease prevention and treatment
interventions, because these are perceived as “non-risky” in the sense they are
preventing disease or returning health to normal. On the other hand, detection
behaviors, such as cancer screening, are perceived as “risky,” at least in the shortterm, because they may discover early signs of a health problem and loss frames
should be more persuasive for these types of risk-seeking behaviors.
8. Anchoring. Decisions are also shaped by anchored values.91 People make
estimates of unknowns by modifying an initial value—whether explicitly given or
implicitly in the subconscious—to yield the final answer. Although anchoring
typically affects decisions in negotiation, it also plays a part in how voters evaluate
the costs of local government programs. One study found that when asked how
much they believed a typical referendum question would raise their property taxes,
the majority of participants anchored their estimate according to the number
embedded in the question itself (higher estimates in response to “$50,000,000” of
financing, as opposed to “$130 per capita” of financing).92
9. Susceptibility to Overpersuasion. Studies reveal cognitive biases inherent
in the language, gruesome text, rhetorical devices, and PowerPoint presentations of
court testimony and expert presentation.93 In one study, cognitive psychologist
Elizabeth Loftus found that extreme word choice influences recall of a car
accident.94 Research participants were shown a video of a single car accident and
questioned, “How fast the cars were going when they ____ each other?” with one
of the interchangeable verbs “smashed”, “collided”, “bumped”, “hit”, and
90

Alexander J. Rothman & Peter Salovey, Shaping Perceptions To Motivate Healthy Behavior:
The Role of Message Framing, 121 PSYCHOLOGICAL BULLETIN 3 (1997).
91
Amos Tversky & Daniel Kahneman, Judgment Under Uncertainty: Heuristics and Biases,
185 SCIENCE 1124 (1974).
92
Kenneth A. Kriz, Anchoring and Adjustment Biases and Local Government Referenda
Language (working paper), https://www.ntanet.org/wp-content/uploads/proceedings/2014/078kriz-anchoring-adjustment-biases-local-government.pdf.
93
Lai, supra note 29 (discussing the over-persuasiveness of scientific jargon and images).
94
Elizabeth F. Loftus & John C. Palmer, Reconstruction of Automobile Destruction: An
example of the Interaction Between language and memory, 13 J. OF VERBAL LEARNING AND VERBAL
BEHAVIOR 585 (1974).

19

“contacted.” Results revealed that higher intensity of the chosen verb correlated
with a higher estimate of speed.95 Likewise, jurors’ perceptions of events may be
shaped simply with word choice. Even subtler grammatical choices may influence
recall and testimony.96 Loftus had participants respond to a video of a car accident.
Some participants had questionnaires with indefinite articles (“Did you see a
broken headlight?”) and the others with definite articles (“Did you see the broken
headlight?”). The latter responded with fewer unsure answers and increased
recognition of events that did not actually occur. While the question asks for simple
recall, the definite article implies that a broken headlight exists in the first place.
Another study found that gruesome text influences conviction rates.97 34%
of the subjects who viewed gruesome textual evidence chose to convict, whereas
14% of those who did not view gruesome textual evidence did. The researchers
hypothesize that gruesome text evokes visceral disgust, triggering withdrawal and
feelings of moral and social unfairness, and leading to higher rates of conviction.
Even in studies where disgust was delivered through unsavory smells in the room,
subjects misattributed the disgusting smell to their conviction decision.98
Visual evidence may be even more influential: diagrams, photographs, and
animations can evoke emotional states, hold juror attention, and easily elucidate
complex concepts.99 Courts have begun to recognize the potentially prejudicial
nature of visual advocacy. The use of PowerPoint slides in opening statements have
been found to directly correspond to an increase in decisions for liability if the
presentation is made by the prosecution, and vice versa.100
10. Implicit Racial and Gender Biases. Like the various cognitive biases
noted above, race and gender biases can be implicit in that they imperceptibly affect
human judgment. Calling attention to the existence of these widespread human
biases “is not a new way of calling someone a racist.”101 Rather, it is to call attention
Id. (resulting in average estimates of 40.5 mph for “smashed”, 39.3 mph for “collided”, 38.1
mph for “bumped”, 34.0 mph for “hit”, and 31.8 mph for “contacted”).
96
Elizabeth F. Loftus & Guido Zanni, Eyewitness testimony: The influence of the Wording of a
Question, 5 BULLETIN PSYCHONOMIC SOC’Y 86 (1975).
97
Gruesome text influences conviction rates. See David A. Bright & Jane Goodman-Delahunty,
Gruesome evidence and emotion: anger, blame, and jury decision-making, 30 LAW & HUMAN
BEHAV. 183 (2004); Beatrice H. Capestany & Lasana T. Harris, Disgust and Biological Descriptions
Bias Logical Reasoning During Legal Decision-Making, 9 SOCIAL NEUROSCIENCE 265 (2014).
98
Nicolao Bonini et al., Pecunia olet: The Role Of Incidental Disgust In The Ultimatum Game,
11 EMOTION 965 (2011).
99
Lai, supra note 29.
100
Jaihyun Park & Neal Feigenson, Effects of a Visual Technology on Mock Juror Decision Making,
27 APPLIED COGNITIVE PSYCHOL. 235 (2012). See, e.g., In re Pers. Restraint of Glasmann, 286 P.3d 673
(Wash. 2012); State v. Robinson, No. 47398-1-I, 2002 WL 258038, at *2 (Wash. Ct. App. Feb. 25, 2002).
101
JENNIFER L. EBERHARDT, BIASED: UNCOVERING THE HIDDEN PREJUDICE THAT SHAPES
WHAT WE SEE, THINK, AND DO 6 (2019).
95

20

to a “distorting lens that’s a product of both the architecture of our brain and the
disparities in our society.”102 The architecture of the mind in interaction with
socialization may contribute to such biases. One study showed that human
infants—exposed to very few faces and voices—are able to interpret foreign
languages and differentiate individual monkey faces.103 However, as the infants are
socialized within their families and other social environments, they lose this
ability.104 Their perceptions become affected by their surroundings—and the subtle
cues about race that appear in their environment. Another study exposed adult
subjects to a series of flashes of light that contained letters that could not be
consciously perceived. One randomly assigned group of subjects was exposed to
flashes that made up words related to crime, such as “arrest” and “shoot,” while the
other group was exposed to jumbled letters. These flashes occurred at speeds of 75
milliseconds—too rapid for anyone even to know that they were being shown
letters. Immediately after being exposed to these flashes, subjects were shown two
human faces simultaneously—one a black face, one a white face. The subjects
exposed to the crime-related words spent more time staring at the black face.105
Quantitative studies of racial biases in the legal system have gained
significant attention over the last decade. Studies show evidence of racial bias in
the influence of prosecutors over convictions106 and federal sentences,107 as well as
the influence of defense attorneys,108 police officers,109 judges,110 and juries.111
C. Problems with Group Decision-Making
Decisions made by groups are also plagued by flawed pathologies. At the
forefront of the list is groupthink, a psychological drive for consensus at any cost
that suppresses dissent and appraisal of alternatives in cohesive groups.112 The
102
103

Id.
Olivier Pascalis et al., Plasticity of Face Processing In Infancy, 102 PROC. NAT. ACAD. SCI. 5297

(2005).
104

Id.
EBERHARDT, supra note 101, at 58-60.
106
Carly W. Sloan, Racial Bias by Prosecutors: Evidence from Random Assignment (2019).
107
Marit Rehavi & Sonja B. Starr, Racial Disparity in Federal Criminal Sentences, 122 J. POL.
ECON. 1320 (2014).
108
David S. Abrams & Albert H. Yoon, The Luck of the Draw: Using Random Case Assignment
to Investigate Attorney Ability, 74 U. CHI. L. REV. 1145 (2010).
109
Kate Antonovics & Brian G. Knight, A New Look at Racial Profiling: Evidence from the
Boston Police Department, 91 REV. OF ECON.AND STATISTICS 163 (2009).
110
Briggs Depew et al., Judges, Juveniles, and In-Group Bias, 60 J. OF LAW AND ECONOMICS 209
(2017).
111
Shamena Anwar, Patrick Bayer & Randi Hjalmarsson, The Impact of Jury Race in Criminal
Trials, 127 Q.J. ECON. 1017 (2012).
112
IRVING JANIS, VICTIMS OF GROUPTHINK (1972).
105

21

striving for unanimity overrides their motivation to realistically appraise alternative
courses of action. Groupthink contributed to NASA’s decision to launch the
starcrossed Challenger, Truman’s invasion of North Korea, Kennedy’s Bay of Pigs
fiasco, Johnson’s escalation of the Vietnam War, Nixon’s Watergate break-in, and
Reagan’s Iran-Contra scandal coverups.113
Another group decision-making pathology is the lowest common denominator
effect, meaning that the most restrictive commonality controls the decision. As a
marketing problem, firms use impersonal, generalized advertisements that are tested to
appeal to the greatest number of people. As a management problem, organizations are
forced to set the bar based on the ability of the worst of the organization, and devalue
the most productive of the workforce. As a political problem, local governments should
assume responsibility over problems where it is the lowest unit of government with
jurisdiction over the majority of people with that problem.114
There are also limitations in how group structure aggregates individual
inputs. Organizational behaviorists have characterized group decision-making as a
“garbage can,” one in which participants often identify solutions first and then go
in search of problems which might justify the preferred solutions.115 Whether useful
choice opportunities are generated within a group depends upon the mixture, the
collection speed, the removal speed, and the availability of other problems and
solutions generated.116 According to Arrow’s Impossibility Theorem, the
aggregation of preferences within a group can be intrinsically difficult if individual
preferences are arrayed across more than a single dimension. Economist Kenneth
Arrow has shown that in such circumstances there can be no clear decision rule,
even majority voting, that rationally aggregates individual preferences.117
D. Implications for Decision-Making in Government
The various limitations associated with human decision-making manifest
themselves in common complaints about governmental performance. Human-based
113

Irving Janis, Groupthink, A FIRST LOOK AT COMMUNICATION THEORY 235-46 (E. Griffin ed.,

1991).
114

For discussion of ways that the lowest common denominator effect (and other pathologies
of group decision-making) can lead to problems in administrative and regulatory decision-making,
see Cary Coglianese, Is Consensus an Appropriate Basis for Regulatory Policy?, in
ENVIRONMENTAL CONTRACTS: COMPARATIVE APPROACHES TO REGULATORY INNOVATION IN THE
UNITED STATES AND EUROPE 93 (Eric Orts & Kurt Deketelaere eds., 2001); see also Cary
Coglianese, Is Satisfaction Success? Evaluating Public Participation in Regulatory Policymaking,
in THE PROMISE AND PERFORMANCE OF ENVIRONMENTAL CONFLICT RESOLUTION 69 (Rosemary
O’Leary & Lisa Bingham eds., 2003).
115
Michael D. Cohen et al., A garbage can model of organizational choice, 17 ADMIN. SCI. Q. 1 (1972).
116
Id.
117
Kenneth J. Arrow, A Difficulty in the Concept of Social Welfare, 58 J. POL. ECON. 328 (1950).

22

governmental processes are frequently criticized for delays, inconsistencies, and
disparities, and concerns about racial, gender, and other biases predominate
discussions of the fairness of governmental decision-making.118
The faultiness of human decision-making perhaps may be most salient in
the context of national security and military warfare. Public policy scholars have
vehemently expressed wariness and opposition to any use of machine learning in
matters where risks can be international, irrevocable, and fatal.119 But the argument
against lethal autonomous systems presupposes that lethal human decision systems
are a superior method of conducting warfare. Unfortunately, current weaponry,
military measures, and human biases are far from infallible. In Kunduz,
Afghanistan, for example, senior officials reportedly approved an American
Special Forces gunship to open fire upon a Doctors Without Borders hospital,
continuing even after the doctors notified the American military, killing 42
people.120 In Belgrade, Serbia, CIA analysts apparently mistook the wrong address
and bombed the Chinese Embassy, killing 3 people.121 Mistakes like these are
rooted in human error—often in situations with great uncertainty, stress, and time
pressures. Even in domestic policy circumstances with less taxing or pressured
conditions for making decisions, the physical limitations, cognitive biases, and
group pathologies highlighted above—either individually or in combination—can
lead to poor governmental performance.122
II. Machine Learning’s Promise for
Improving Governmental Decision-Making
Recognizing the limitations of human decision-making does not
automatically mean that digital systems based on machine learning will always
perform better than current human-based systems. It also cannot be said that
118

Cf. generally Lucie E. White, Subordination, Rhetorical Survival Skills, and Sunday Shoes:
Notes on the Hearing of Mrs. G., 38 BUFFALO L. REV. 1 (1990).
119
See, e.g., David Nield, This Horrifying 'Slaughterbot' Video Is The Best Warning Against
Autonomous Weapons, SCI. ALERT (Nov. 22, 2017), https://www.sciencealert.com/chilling-dronevideo-shows-a-disturbing-vision-of-an-ai-controlled-future (publishing a video campaign by the
Campaign to Stop Killer Robots where autonomous drones break free of human control to
independently identify, pursue, and assassinate human targets).
120
Gregor Aisch et al., How a Cascade of Errors Led to the U.S. Airstrike on an Afghan Hospital, N.Y.
TIMES (Apr. 29, 2016), https://www.nytimes.com/interactive/2015/11/25/world/asia/errors-us-airstrikeafghan-kunduz-msf-hospital.html?_r=0.
121
Steven L. Myers, Chinese Embassy Bombing: A Wide Net of Blame, N.Y. TIMES (Apr. 17, 2000),
https://www.nytimes.com/2000/04/17/world/chinese-embassy-bombing-a-wide-net-of-blame.html.
122
For recent discussions of governmental performance, see FRANCIS FUKUYAMA, POLITICAL
ORDER AND POLITICAL DECAY: FROM THE INDUSTRIAL REVOLUTION TO THE GLOBALIZATION OF
DEMOCRACY 548 (2014), BO ROTHSTEIN, THE QUALITY OF GOVERNMENT (2011), and PETER H.
SCHUCK, WHY GOVERNMENT FAILS SO OFTEN—AND HOW IT CAN DO BETTER 30 (2014).

23

machine learning tools will be infallible either. But recognition of human foibles
does indicate that room for improvement exists in current tasks performed by
humans. Government administrators and system designers ought to be open to the
possibility that machine learning tools could help overcome some of the limitations
of human decision-making.
Government performs important responsibilities in domestic administration
by helping provide social services and enforce rules in the service of promoting
social welfare. It is now increasingly realistic to imagine a future where, seeking to
fulfill these responsibilities, government agencies develop sophisticated systems to
help identify those applicants who qualify for support. But it is also possible to
imagine further that, in the end, such a system could turn out to award benefits
arbitrarily, or to prefer white applicants over black applicants. Such a machinebased system would be properly condemned as unfair. It is exactly such outcomes
that worry those who oppose the use of artificial intelligence in administering social
programs.
Yet we need not merely imagine such a system developing that would have
such inconsistent and unfair outcomes. That system actually was adopted decades
ago in the United States and other countries—and remains in use to this day. The
“technology” underlying that current system is not digital, but human. The U.S.
Social Security Administration’s (SSA) disability system, for example, relies on
more than a thousand human adjudicators. Although most of these officials are no
doubt well-trained and dedicated, they also work under heavy caseloads. And they
are human.
Any system that relies on thousands of human decision-makers working at
high capacity will surely yield variable outcomes. A 2011 report issued by
independent researchers offers a stark illustration of the potential for variability
across humans: among the fifteen most active administrative judges in a Dallas SSA
office, “the judge grant rates in this single location ranged . . . from less than 10
percent being granted to over 90 percent.”123 The researchers reported, for example,
that three judges in this office awarded benefits to no more than 30 percent of their
applicants, while three other judges awarded to more than 70 percent.124 Other
studies have suggested that racial disparities exist in SSA disability awards, with
certain black applicants tending to receive less favorable outcomes compared with
white applicants.125
123

Social Security Awards Depend More on Judge than Facts, TRAC (July 4, 2011),
https://trac.syr.edu/tracreports/ssa/254/. The Social Security sharply disputed aspects of this study.
124
Id.
125
See, e.g., U.S. GEN. ACCOUNTING OFFICE, B-247327, RACIAL DIFFERENCE IN DISABILITY
DECISIONS
WARRANTS
FURTHER
INVESTIGATION
(1992),
https://www.gao.gov/assets/160/151781.pdf; Erin M. Godtland et al., Racial Disparities in Federal
Disability Benefits, 25 CONTEMP. ECON. POL’Y 27 (2007).

24

In light of reasonable concerns about arbitrariness and bias in human
decisions, the relevant question to ask about artificial intelligence is not whether it
will be free of any bias or unexplainable variation. Rather, the question should be
whether artificial intelligence can perform better than the current human-based
system. Anyone concerned about fairness in government decision-making should
entertain the possibility that digital algorithms might sometimes prove to be fairer
and more consistent than humans. At the very least, it might turn out to be easier to
remedy biased algorithms than to remove deeply ingrained implicit or cognitive
biases from human decision-making.126
A. What Makes Machine Learning Different?
An algorithm is simply a set of clear, instructional steps designed to solve a
problem. A cookbook recipe is an algorithm. The process of efficiently folding a
shirt or a piece of origami is an algorithm. Algorithms are not unique to the
computer age; they have been part of human societies for millennia.
But today, modern computing power allows businesses and governments to
take advantage of a distinctive type of algorithm known as a machine learning
algorithm. Machine learning is a subspecies of artificial intelligence involving
algorithms that learn autonomously by deciphering patterns and generating
inferences in large datasets that contain images, numbers, dense text, and natural
languages.127 Machine learning algorithms can assume multiple forms. In
“supervised learning,” the algorithm is provided with numerous labeled
examples—e.g. images categorized as “dog” or “cat”—and must then develop an
algorithmic model to accurately identify unlabeled images of dogs and cats. In
“unsupervised learning,” the algorithm must learn how to differentiate between
images of dogs and cats, for example, without the benefit of learning from labeled
data. As the algorithm is fed an increasing number of images of dogs and cats, the
algorithm builds predictive models for how to reliably distinguish between the
two.128
Unlike traditional statistical analysis techniques, machine learning does not
require humans to specify at the outset which variables to use.129 While humans are
not completely out of the machine learning loop—humans must still select the
machine learning’s meta-algorithm, feed the algorithm its data, and tweak the
algorithm’s optimization process for analyzing “test data”—machine learning
algorithms largely design their own predictive models through autonomous
learning. This process of self-education happens in a black box. From the simplest
126

See generally MICHAEL KEARNS & AARON ROTH, THE ETHICAL ALGORITHM (2019).
See Coglianese & Lehr, Regulating by Robot, supra note 1; Lehr & Ohm, supra note 1.
128
Coglianese & Lehr, Regulating by Robot, supra note 1.
129
Lehr & Ohm, supra note 1.
127

25

“random forests”130 machine learning algorithms to the most intricate “deep
learning” neural networks,131 it is virtually impossible for humans to decipher how
the algorithm developed its predictive model. In fact, these models are often so
complex that the algorithm’s original designers cannot predict how they will
behave.132
As the amount of data generated on a daily basis has exponentially increased
in the last decade, a subfield of machine learning—deep learning—has grown in
popularity. Deep learning algorithms are made of layers of computational neural
networks loosely inspired by the human brain. These neural networks, which thrive
on massive amounts of unstructured data (Facebook deep learning algorithms, for
example, process more than one billion photos) and can be very expensive to run,
are comprised of an input layer where data is fed and an output layer where final
predictions are generated. Numerous hidden layers exist between these input and
output layers. Neurons in each hidden layer communicate with each other just as
they do in the human brain. As data is passed between layers, subsequent layers
grow more intelligent and are able to process more sophisticated features of the
data. After numerous training cycles, the model gradually learns which links
between neurons are critical in generating accurate predictions and prioritizes those
pathways by altering the values or weights ascribed to each neuron. Deep learning
is very effective at determining how abstract forms like human faces are generated
from combinations of discreet characteristics embedded in the data.133
Deep learning is behind a number of recent technological achievements
including predictive maintenance warnings from Internet of Things (IoT) sensor
data, virtual assistants like Siri and Alexa, automatic translation between languages,
machine vision for autonomous cars and drones, chatbots and servicebots, image
colorization, facial recognition, disease and tumor identification in x-rays and other
scans, personalized medicine based on one’s genome, and personalized shopping
recommendations on websites like Amazon.134 Natural language processing has
also greatly benefitted from advances in deep learning.135 Federal agencies are

130

Leo Breiman, Random Forests, 45 MACHINE LEARNING 5, 5–6 (2001).
Lehr & Ohm, supra note 1.
132
Coglianese & Lehr, Regulating by Robot, supra note 1.
133
Nick Heath, What is Deep Learning? Everything You Need to Know, ZDNET (Aug. 7, 2018),
https://www.zdnet.com/article/what-is-deep-learning-everything-you-need-to-know/.
134
Bernard Marr, What is Deep Learning AI? A Simple Guide with 8 Practical Examples,
FORBES (Oct. 1, 2018), https://www.forbes.com/sites/bernardmarr/2018/10/01/what-is-deeplearning-ai-a-simple-guide-with-8-practical-examples/#7deb288f8d4b.
135
Yoav Goldberg, A Primer on Neural Network Models for Natural Language Processing
57 J. OF ARTIFICIAL INTELLIGENCE RESEARCH (2016).
131

26

increasingly interested in harnessing the enormous power of deep learning
algorithms.136
Machine learning algorithms have the potential to vastly improve upon
human decision-making. Machine learning algorithms used by retail businesses, for
example, can make exceedingly accurate judgments about what new products a
particular consumer might want to purchase based simply on an analysis of their
past purchases. Machine learning algorithms used by government can be fed a
variety of input variables—satellite photos, municipal complaint calls, and sensor
readings—and generate confident forecasts about outputs—say, an oil spill, the
location of a local disturbance, or a water pipeline leak. The downside of such
analytics is that it is not easy to explain exactly how and why the algorithm reached
its particular prediction. These algorithms do not generally support causal claims,
nor do they allow a government official to provide a compelling reason for the
precise output obtained.137
B. Machine Learning’s Advantages in Private-Sector and Medical
Decision-Making
The private sector has long begun to reap the benefits of algorithms,
delivering promising results across industries such as medicine, finance, online
search, marketing, and autonomous vehicles. These applications have revealed
several key benefits, including increased accuracy, greater capacity to analyze
volumes of data, faster computation speeds, and more consistent outcomes across
cases. These benefits might even be said to be inherent to digital algorithms in
certain respects. They can, in some applications, offer a marked improvement over
the corresponding characteristics of human-based systems.
1. Accuracy. Algorithms produce accurate results based on clear directives.
By definition, algorithms consist of logical steps and equations; mathematical
equations dutifully carry out rules created for them and produce outputs that are
within those bounds. Accuracy will be assessed by several metrics, depending on
the type of algorithm and type of task:
• Classification accuracy is the ratio of number of correct predictions to the
total number of input samples.
• Logarithmic loss is calculated by penalizing false classifications.
136
Phil Goldstein, What Is Deep Learning? A Look at Machine Learning in Federal IT
Environments, FEDTECH (Jul. 31, 2019), https://fedtechmagazine.com/article/2019/07/what-deeplearning-look-machine-learning-federal-it-environments-perfcon.
137
Sometimes machine-learning analysis can be incorporated into, and assist with, broader
analysis of causal connections. For related discussion, see Sendhil Mullainathan & Jann Spiess,
Machine Learning: An Applied Econometric Approach, 31 J. ECON. PERSP. 87 (2017).

27

•

Confusion matrixes describes the complete performance of the model in a
matrix of true positive, true negatives, false positives, and false negatives.
• Area under the curve compares true positive rate and false positive rate.
• F1 score measures precision and robustness.
• Mean absolute error measures how far the predictions were from the
actual output.138
Each of these metrics are expressed clearly and numerically. These metrics are most
useful for assessing the accuracy of non-causal139 predictions by algorithms, such
as identifying clusters, outliers, or associations within a population.140
Even the simplest algorithm can outperform supposed experts at predicting
important outcomes.141 For clinical diagnoses, state-of-the-art machine learning
classifiers are more accurate than human experts—including board-certified
dermatologists—in diagnosing pigmented skin lesions from random dermatoscopic
images.142 In mortgage lending, automated underwriting algorithms “more
accurately predict default” than human underwriters do, and “this increased
accuracy results in higher borrower approval rates, especially for underserved

138

Aditya Mishra, Metrics to Evaluate your Machine Learning Algorithm, MEDIUM (Feb. 24,
2018),
https://towardsdatascience.com/metrics-to-evaluate-your-machine-learning-algorithmf10ba6e38234.
139
Kalev Leetaru, Deep Learning And The Limits Of Learning By Correlation Rather Than
Causation, FORBES (Apr. 18, 2019), https://www.forbes.com/sites/kalevleetaru/2019/04/18/deeplearning-and-the-limits-of-learning-by-correlation-rather-thancausation/amp/?utm_campaign=A.I.%20%26%20Blockchain%20%20Better%20Together%21&utm_medium=email&utm_source=Revue%20newsletter.
140
See, e.g., Toxicity Forecasting, U.S. ENVTL. PROTECTION AGENCY (2019),
https://www.epa.gov/sites/production/files/2019-01/documents/toxcast_factsheet_dec2018.pdf
(describing the EPA’s use of automated screen assays to detect toxic chemicals as a categorical
identification problem); Grid Modernization and the Smart Grid, DEP’T ENERGY,
https://www.energy.gov/oe/activities/technology-development/grid-modernization-and-smart-grid
(describing the Smart Grid Advisory Committee and Federal Smart Grid Task Force’s task to
optimize energy usage at the Department of Energy as a problem of optimizing flow, which has high
accuracy). See also Deborah Gage, Big Data Uncovers Some Weird Correlations, WALL ST. J. (Mar.
23, 2014), https://www.wsj.com/articles/SB10001424052702303369904579423132072969654
(“Correlation … is different than causality. Finding surprising correlations has never been easier,
thanks to the flood of data that’s now available.”).
141
R. M. Dawes, The Robust Beauty Of Improper Linear Models In Decision Making, 34 AM.
PSYCHOLOGIST 571 (1979) (describing statistical techniques that can test the accuracy and reliability
of a machine learning algorithm, such as “leave-one-subject-out cross-validation”).
142
P. Tschandl, Comparison Of The Accuracy Of Human Readers Versus Machine-Learning
Algorithms For Pigmented Skin Lesion Classification: An Open, Web-Based, International,
Diagnostic
Study,
20
LANCET
ONCOL.
938
(2019),
https://www.ncbi.nlm.nih.gov/pubmed/31201137.

28

applicants.”143 For each of these complex systems, human experts have tended to
produce less accurate decisions.
Moreover, as various research groups seek to develop algorithms for similar
tasks, the clear error rates of each serve as a useful indicator of accuracy, as
algorithms compete with one another to be used in business and government. For
instance, a survey of the 1,879 machine learning algorithms for breast cancer risk
prediction clearly reveals one algorithm as the most accurate of the group, earning
the endorsement of the research group.144 Algorithmic accuracy may be further
enhanced with technological improvements to ensure system performs as intended:
without failure and within specified performance limits.145
2. Capacity. The high storage capacity and processing capacity of
algorithms afford the ability to comprehensively analyze volumes of data and to
give each variable its proper consideration. Algorithms have the capacity to handle
as many variables as their processing power allows. Algorithms typically face two
main constraints: memory and processing speed. A modern computer typically has
16 gigabytes RAM— allowing for datasets of millions, possibly billions, of data
points—more than enough for many algorithmic tasks.146 Beyond on-site capacity,
additional options include stochastic gradient descent, updating through minibatches, or streaming data over the network.147
Machine learning algorithms ultimately feed upon large amounts of data for
training and inference. The greater the volume and variety of training data, the more
faithful and comprehensive the algorithm's performance. Unlike humans, who are
vulnerable to memory limitations when faced with greater than four variables,
algorithms have practically unlimited capacity except for the robust storage
143

Susan W. Gates et al., Automated Underwriting In Mortgage Lending: Good News For The
Underserved?,
13
HOUSING
POL’Y
DEBATE
369
(2010),
https://www.tandfonline.com/doi/abs/10.1080/10511482.2002.9521447.
144
Ricvan D. Nindrea et al., Diagnostic Accuracy of Different Machine Learning Algorithms
for Breast Cancer Risk Calculation: a Meta-Analysis, 19 ASIAN PAC. J. CANCER PREV. 1747 (2018)
(finding that the Super Vector Machine was superior, with an Area Under Curve (AUC) of over
90%).
145
Other potential fixes include autoencoders, a class of deep learning frameworks, which are
a powerful tool in extracting hidden representations and producing a robust reconstruction for
further predicting tasks. Results showed that autoencoders can not only classify the states at a good
accuracy, but also help to discover the failure mechanism. Peng Jiang, Unsupervised Deep Learning
for Data-Driven Reliability and Risk Analysis of Engineered Systems, HANDBOOK NEURAL
COMPUTATION
417
(2017),
https://www.sciencedirect.com/science/article/pii/B9780128113189000235.
146
Håkon Hapnes Strand, How Do Machine Learning Algorithms Handle Such Large Amounts
Of Data?, FORBES (Apr. 10, 2018), https://www.forbes.com/sites/quora/2018/04/10/how-domachine-learning-algorithms-handle-such-large-amounts-of-data/#1442c680730d.
147
Id.

29

architecture necessitated by their heavy workloads. Some computer scientists note
that even large datasets often lack unobserved variables and data.148 For instance,
in medicine, because we do not deny reliable treatments to subjects, there are no
records on those classes of persistently unobservable events. But this complaint is
not unique to algorithms: human speculation is also built off unobservable data
points, and further subject to the availability heuristic upon recent, salient
observations.
3. Speed. Digital algorithms are simply faster than humans at raw
computations. Computers return speedier decisions for reasoned, non-reflexive
decisions. The runtime analysis denotes how fast an algorithm takes to run, shaping
whether it is practically feasible to use.149
Humans are better suited to reflexive, reactionary decisions, particularly for
sensory inputs. But this is due to its efficiency, not its fundamental speed: the 140
million neurons on each lobe of the visual cortex can handle information
processing, but the equivalent informational processing would require over 30
billion transistors on the latest processors, which require significant space and
electricity.150 Thus human decision-making presents the strongest challenge to
consumer-facing algorithms (smart home devices, smart cars, etc.), not
governmental tasks. A human driver may be able to reflexively respond faster than
an algorithm to swerve in the nick of time, but a human analyst will not be able to
thoroughly comb through thousands of pages of documents as fast as an algorithm
to reach a relatively well-informed decision.
4. Consistency. Uniform algorithmic standards and performance across the
system can help achieve consistent results. By definition, digital algorithms
approach tasks in a systematic manner—in theory, individual cases are subject to
the same standard, although recent commercial usages may foster skepticism about
this claim.151
148
Joshua Loftus et al., Causal Reasoning for Algorithmic Fairness (May 15, 2018),
https://arxiv.org/pdf/1805.05859.pdf.
149
Runtime is relative to the size of the input. Could be exponential: For example, if the input
consists of N integers, an algorithm might have a runtime proportional to N2. Large data sets require
efficient algorithms, much less manual human review.
150
But this may no longer be true. Development of ‘neuromorphic’ hardware that mimics the
human brain to run brain-like software more efficiently. Sara Reardon, Artificial Neurons Compute
Faster than the Human Brain, NATURE (Jan. 26, 2018), https://www.nature.com/articles/d41586018-01290-0.
151
For instance, ApplePay gave different credit limits to a husband-wife pair who filed joint tax
returns, live in a community-property state, and have been married for a long time. David
Heinemeier
Hansson,
(@DHH),
TWITTER
(Nov.
7,
2019,
3:34
PM),
https://twitter.com/dhh/status/1192540900393705474.

30

C. Current Applications in the Public Sector
Governments in the U.S. are using machine learning algorithms in a variety
of contexts to support administrative decision-making.152 The federal government
relies on machine learning algorithms to automate tedious, voluminous tasks and
to parse through data to extract patterns that even experts could miss.
Meteorologists at the National Oceanic and Atmospheric Administration use
machine learning to improve forecasts of severe weather events.153 Chemists at the
Environmental Protection Agency use the program ToxCast to help the agency
predict toxicities of chemical compounds to further analyze.154 These new tools
stem from efforts in the 1990s to “re-invent government through data-based
performance management and oversight.”155 Already, this “new wave of AI
technology is exhibiting early signs of transforming how government works.”156
In a report published by the Administrative Conference of the United
States,157 researchers from Stanford University and New York University expand
upon particularly promising use cases of federal agency deployment of AI. AI usage
is primarily concentrated among only a handful of the hundreds of agencies,
bureaus, and offices at the federal level: these include the Office of Justice
Programs, Securities and Exchange Commission, National Aeronautics and Space
Administration, Food and Drug Administration, United States Geological Survey,
United States Postal Service, Social Security Administration, United States Patent
and Trademark Office, Bureau of Labor Statistics, and Customs and Border
Protection.158 The report continues on to describe several use cases in detail.
First, for civil enforcement, algorithms may enforce agency regulations by
“shrinking the haystack” of potential violators to better allocate scarce resourcs and
assist the agency in balancing prosecutorial discretion with accountability. At the
SEC, algorithmic enforcement targets fraud in accounting and financial reporting,
trading-based market misconduct, insider trading, and unlawful investment
advisors; these results are handed off to human enforcement staff who continue to
work the cases.159
Second, for law enforcement, algorithms have been widely adopted,
replacing traditional surveillance cameras with AI-powered gunshot detection
152

Coglianese & Ben Dor, supra note 10; ENGSTROM ET AL., supra note 10.
See Coglianese & Lehr, Regulating by Robot, supra note 2, at 1162.
154
Id. at 1162-63.
155
David F. Engstrom & Daniel E. Ho, Artificially Intelligent Government: A Review and
Agenda, BIG DATA L., at *3 (2020).
156
Id. at *1.
157
See ENGSTROM ET AL., supra note 10.
158
Engstrom & Ho, supra note 155.
159
Id. at *25.
153

31

technology, employing AI-driven automatic license plate readers, and deploying
AI-powered predictive policing strategies to identify gang-related crimes. Customs
and Border Protection, which straddles the civil and criminal divide, deploys two
of the most controversial AI tools to expedite processing at airports and borders:
facial recognition and risk prediction.160 The agency is already using machine
learning algorithms to identify faces at airports when processing arrivals from
international flights.161 These tools can securely process private information,
reduce wait times, and allocate scarce resources.
Third, for formal adjudication, federal agencies have turned to AI to
guarantee that decisions are accurate and consistent in mass adjudication. Some
agencies—such as the Social Security Administration, the Office of Medicare
Hearings and Appeals, the Department of Labor, and the National Labor Relations
Board—employ the vast bulk of formal adjudicatory procedures mandated under
the Adminsitrative Procedure Act. Other agencies—such as the Board of Veterans
Appeals and the Executive Office of Immigration Review—employ evidentiary
hearings under administrative judges (ALJs). Given the enormous caseload of
federal agencies, agencies experience a significant backlog of claims: the SSA
received more than 2.5 million disability claims, with almost 700,000 appealed to
the hearings level. The SSA has explored the use of clustering algorithms for microspecialization, where adjudicators develop expertise in one area. The office has also
used algorithms to identify claimants most likely to be awarded disability benefits
to accelerate appeals with predicted likelihoods of success; they have even used
natural language processing algorithms to improve the quality of decision
writing.162 Algorithms have been crucial to the effort to resolve cases in a
reasonable processing time and with consistent grant rates.
Fourth, for informal adjudication, agencies also face the challenge of
information management when making decisions upon government grants, permits,
licenses, and inspections. The Patent and Trademark Office faces the quantitative
challenge of tackling a considerable backlog of patent applications, and the
qualitative challenge of processing patents that will not later be invalidated or

160

Engstrom & Ho, supra note 155, at *30.
Pam Karlan & Joe Bankman, Artificial Intelligence and the Administrative State with Guests
David
Engstrom
and
Cristina
Ceballos,
STAN. LEGAL
(Apr.
27,
2019),
https://law.stanford.edu/stanford-legal-on-siriusxm/artificial-intelligence-and-the-administrativestate-with-guests-david-engstrom-and-cristina-ceballos/ (interview with David Engstrom).
162
Engstrom & Ho, supra note 155, at *37. See also Gerald Ray & Glenn Sklar, An Operational
Approach to Eliminating Backlogs in the Social Security Disability Program, SSDI SOLUTIONS
INITIATIVE
31‒34
(June
2009),
http://www.crfb.org/sites/default/files/An_Operational_Approach_to_Eliminating_Backlogs_in_th
e_Social_Security_Disability_Program.pdf.
161

32

wrongly denied.163 The PTO has now incorporated AI into the processes of patent
classification, patent prior art search, mark classification, and prior mark search.
These AI-assisted systems ensure that examiners can focus their scarce time and
expertise on other important parts of the informal adjudication process.
Fifth, for regulatory analysis, federal agencies must engage in rulemaking
to establish legally binding regulations, such as producing standard-setting and
guidance documents. The Food and Drug Administration has piloted natural
language processing engines for postmarket surveillance of drugs and medical
devices based on adverse event reports that contain substantial freeform text in its
Federal Adverse Event Reporting System (FAERS) project. The results are used to
update rulemaking and guidance, and occasionally to reevaluate an approval
decision.164
Sixth, for public engagement, federal agencies seek to enhance “customer
service” interactions such as applying for a passport, and “civic tech” applications
such as open data portals and chatbots. For each of the thousands of final rules that
federal agencies publish each year, they also seek to track, review, and integrate
comments from interested parties. The Consumer Financial Protection Bureau faces
a regulatory and administrative challenge of an unprecedented volume of consumer
complaints relative to the CFPB’s resources and personnel capacity; they have now
deployed natural language processing algorithms to automatically analyze text to
categorize narratives, identify trends, and predict consumer harm.165
Seventh, the U.S. Postal Service has embraced the physical, mobile
manifestation of AI by proposing the use of autonomous vehicles in mail delivery.
The agency has struggled with declining revenues and climbing operating costs. Its
autonomous delivery vehicles and autonomous long-haul trucks are anticipated to
improve productivity and save money on overtime, fuel, and costs associated with
collisions.166
State and local governments are also using these algorithms.167 Police
departments across the U.S. have take a systematic approach to allocating law
enforcement resources through performance metrics and data analysis, including
“place-based” and “person-based” predictive policing tools. Officials in Flint,
Michigan now benefit from machine learning predictions to identify priorities for
replacing pipes contributing to lead contamination of the city’s water supply.168
New York City uses machine learning to identify potentially unsafe buildings and
163

Engstrom & Ho, supra note 155, at *46; see also Arti Kaur Rai, Machine Learning at the
Patent Office: Lessons for Patents and Administrative Law, 104 IOWA L. REV. 2617 (2019).
164
Id. at *53.
165
Id. at *59.
166
Id. at *65.
167
See Coglianese & Ben Dor, supra note 10, at 21.
168
Id. at 23.

33

dispatch building inspectors.169 Chicago deploys machine learning to forecast
outbreaks of vermin and strategically place bait throughout the city.170 And Los
Angeles has implemented a machine learning system that analyzes traffic patterns
and automatically turns its street signals red or green according to a pattern the
system determines will most efficiently minimize traffic congestion.171 Local, state,
and federal governments have made noticeable efforts to adopt, or at least study,
the potential deployment of algorithmic decision-making.172
D. Advantages of Machine Learning in Governmental DecisionMaking
As illustrated in the previous section, federal, state, and local governmental
entities have already begun to implement algorithmic decision-making in various
ways in assisting with domestic public administration. Not only do existing uses
reap the benefits of algorithms, but these benefits presumably could continue to
accrue with greater expereince in using algorithms in government.173 Not only must
the government keep pace with technological development to learn to become
smarter and more efficient than its private counterparts,174 but machine learning
may also help overcome some of the problems or limitations associated with current
human-based systems. The same types of benefits that algorithms offer in the
private sector may be extended to the governmental setting.
1. Accuracy. Although many new applications of AI in the public sector
have yet to support long-term conclusions about their accuracy, several studies
reveal promising results. In the criminal justice system, algorithms can achieve
more equitable decisions by more accurately predicting recidivism, reducing jailing

Id. at 22; see also Brian Heaton, New York City Fights Fire with Data, GOV’T TECH. (May
15, 2015), http://www.govtech.com/public-safety/New-York-City-Fights-Fire-with-Data.html.
170
Linda Poon, Will Cities Ever Outsmart Rats?, CITYLAB (Aug. 9, 2017),
https://www.citylab.com/solutions/2017/08/smart-cities-fight-rat-infestations-big-data/535407/;
Ash Center Mayors Challenge Research Team, Chicago’s SmartData Platform: Pioneering Open
Source Municipal Analytics, DATA-SMART CITY SOLUTIONS (Jan. 8, 2014),
http://datasmart.ash.harvard.edu/news/article/chicago-mayors-challenge-367.
171
Ian Lovett, To Fight Gridlock, Los Angeles Synchronizes Every Red Light, N.Y. TIMES (Apr.
1, 2013), http://www.nytimes.com/2013/04/02/us/to-fight-gridlock-los-angeles-synchronizesevery-red-light.html.
172
Coglianese & Ben Dor, supra note 10, at 24.
173
Alicia Lai, Artificial Intelligence, LLC: Corporate Personhood for AI, 2021 MICH. ST. L.
REV. (forthcoming) (manuscript on file with author) (describing the obligation to adopt new AI
technologies as a matter of innovation policy and consumer benefit).
174
Cary Coglianese, Optimizing Regulation for an Optimizing Economy, 4 U. PA. J.L. & PUB.
AFF. 1 (2018).
169

34

rates by 41.9% without increase in crime rates.175 In the commercial workplace, the
U.S. Bureau of Labor Statistics collects data on workplace injuries from 200,000
businesses, and must read and assign each incident a code—for occupation, event,
injury, injury location, and injury source—to help the Bureau analyze
preventions.176 Implemented in 2014, the BLS’s AI system is able to assign 81% of
all codes, proving to be more accurate, on average, than a trained human coder.177
2. Capacity. The government sector is particularly vulnerable to struggles
with capacity, saddled with personnel shortages, financial limits, and time
constraints. Conversely, algorithms are particularly effective in balancing various
factors in decision-making in ways that would tax individual human decisionmakers. The government has begun to implement algorithmic tools to tackle
volumes of data. The IRS uses data mining algorithms to predict fraud and abuse.178
The FDA plans to develop automated tool for efficient adverse event labeling of
medical device safety.179 The General Service Administration (GSA) has
automated “administrative ‘cutting and pasting tasks,” saving time and effort for
the staff.180
During patent prosecution and trademark registration, Patent and
Trademark Office commissioners comb through over 2 million trademark
applications and over 1 million patent applications annually, not to mention the
unbounded realm of prior art.181 Given the sheer volume of patent and trademark
applications, the USPTO has pledged to implement core electronic examination
tools for document management and searching, noting that its IT system was a
“mission-critical enabler for every aspect of its operation.”182 In addition, PTO
175

Jon Kleinberg et al., Human Decisions and Machine Predictions (Nat’l Bureau of Econ.
Research, Working Paper No. 23180, 2017), https://www.nber.org/papers/w23180.
176
The Future Has Begun: Using Artificial Intelligence to Transform Government, IBM CTR.
BUS.
GOV’T
(2018),
https://ourpublicservice.org/wpcontent/uploads/2018/01/0c1b8914d59b94dc0a5115b739376c90-1515436519.pdf.
177
Automated Coding of Injury and Illness Data, U.S. BUREAU LABOR STAT.,
https://www.bls.gov/iif/autocoding.htm (last modified Oct. 11, 2019).
178
David DeBarr & Maury Harwood, Relational Mining for Compliance Risk (2004),
https://www.irs.gov/pub/irs-soi/04debarr.pdf.
179
FOOD & DRUG ADMIN., FDA COMMISSIONER’S FELLOWSHIP PROGRAM (2011),
https://www.fda.gov/media/83569/download.
180
Jory Heckman, How GSA Turned An Automation Project Into An Acquisition Time-Saver,
FED. NEWS NETWORK (Mar. 29, 2018), https://federalnewsnetwork.com/technologymain/2018/03/how-gsa-turned-an-automation-project-into-a-acquisition-time-saver/.
181
U.S. PATENT & TRADEMARK OFFICE, FY 2019 UNITED STATE PATENT AND TRADEMARK
OFFICE
PERFORMANCE
168,
181
(2020),
https://www.uspto.gov/sites/default/files/documents/USPTOFY19PAR.pdf.
182
Id. at 19 (pledging to implement “core electronic examination tools for document
management and searching”).

35

officers currently rely on simple keyword searches: using the Espacenet tool from
the European Patent Office, the TotalPatent software developed by LexisNexis, or
the PatSnap patent search.183 Current search approaches require a significant
amount of manual work and time, as they provide limited semantic search options
and often fail to return relevant documents. Natural language processing techniques
can automatically detect inventions that are similar to the one described in the
submitted document.184 These algorithms permit consideration of the extensive
archive of prior art and bolster the quality of agency service.
3. Speed. Human decision-making can result in backlogs and unfair delays.
Human personnel need time to work through requisite procedures, manual review,
and, at times, heavy paperwork, often causing a bottleneck to justice. For example,
the slow speed of judge-made bail decisions results in a backlog of defendants who
are subjected to pretrial detainment before any substantive conclusion is reached.185
Algorithmic processing speed can offer the prospect of improving analysis
and decision-making speed, especially in domains where time is of the essence.
They can be useful with real-time tracking and reporting, such as in the FDA’s use
of microbial sources tracking to assess foodborne outbreaks in real-time.186
During informal agency rulemaking, government employees receive
millions of individual comments from the public in the course of notice and
comment procedures. The strengths of AI lie in its capacity to comprehensively
analyze volumes of data and variables, and its speed in returning computations for
complex decisions. The process of analyzing public comments could be
significantly more efficient under the purview of an algorithm: the notice of
proposed rulemaking for the 2018 Open Internet Order elicited over 22 million
comments.187 Furthermore, the submission process was disaggregated: comments
came from the FCC’s Electronic Comment Filing System (ECFS), the
“openinternet@fcc.gov” email address, and the recently launched CSV file option

183
Lea Helmers et al., Automating The Search For A Patent’s Prior Art With A Full Text
Similarity Search, arXiv:1901.03136v2 (Mar. 4, 2019).
184
Id.
185
Patrick Liu, Ryan Nunn & Jay Shambaugh, The Economics of Bail and Pretrial Detention,
HAMILTON
PROJECT
(2018),
https://www.hamiltonproject.org/assets/files/BailFineReform_EA_121818_6PM.pdf (“The share
of jail inmates who are unconvicted is high and has also increased, rising from about half the total
jail population in 1990 to 65 percent in 2016.”).
186
FOOD & DRUG ADMIN, FDA COMMISSIONER’S FELLOWSHIP PROGRAM (2011),
https://www.fda.gov/media/83569/download.
187
David A. Bray, An Update on the Volume of Open Internet Comments Submitted to the FCC,
FED.
COMM.
COMMISSION
(Sep.
17,
2014),
https://www.fcc.gov/newsevents/blog/2014/09/17/update-volume-open-internet-comments-submitted-fcc.

36

for large comment uploads.188 Even for an efficient agency, any expectation for its
human personnel to read and comprehend all 22 million statements would be
unrealistic. But a natural language processing algorithm can breeze through the
task, functioning as a screener to sort out the hundreds of thousands of fake,
identical comments submitted by spambots.189
Some agencies have admitted in the past to having insufficient human
personnel to handle the volume of data it must analyze and the decisions it must
make.190 Unfortunately, even when it comes to the government hiring humans to
perform key decision-making roles, the government can lose top-tier job candidates
to the private sector due to the slower pace of the hiring process.191
4. Consistency. A concern with consistency underlies the conception of any
fair system, from the federal government’s desire for uniformity in policy across
the states, to the adoption of explicit multi-factor tests and standards in U.S.
jurisprudence.192 A system that uses a consistent approach may also be easier to
modify and fix should errors or biases arise.
A single algorithmic system that can replace many different human
decision-makers could allow for greater consistency. It is important to keep in mind
that public administration consists of many different human actors. In 2011, the
U.S. government employed over 2 million individual civil servants across all its
functions—and many more government contractors.193 Naturally, discrepancies
can arise between judgments of individual human actors. Unless deliberately
modified, algorithms that accept the same inputs and training will be much more
likely to produce more consistent outputs.
E. Concerns About the Use of Machine Learning in Government
These advantages are not necessarily inherent to all forms of algorithms or
for all applications. An algorithm might not always be more accurate, capable,
188

Id.
Lauren Gambino & Dominic Rushe, FCC Flooded With Comments Before Critical Net Neutrality
Vote, GUARDIAN (Aug. 20, 2017), https://www.theguardian.com/technology/2017/aug/30/fcc-net-neutralityvote-open-internet.
190
U.S. FOOD & DRUG ADMINISTRATION, THE COMMISSIONER’S FELLOWSHIP PROGRAM (Dec.
6, 2017), https://www.fda.gov/media/105686/download.
191
Eric Katz, The Federal Government Has Gotten Slower at Hiring New Employees for 5 Consecutive
Years, GOVERNMENT EXECUTIVE (Mar. 1, 2018), https://www.govexec.com/management/2018/03/federalgovernment-has-gotten-slower-hiring-new-employees-five-consecutive-years/146348/.
192
Amanda Frost, Overvaluing Uniformity, 94 VA. L. REV. 1568 (2008).
193
Data, Analysis & Documentation: Federal Employment Reports, U.S. OFF.PERSONNEL MGMT.
(2011),
https://www.opm.gov/policy-data-oversight/data-analysis-documentation/federal-employmentreports/employment-trends-data/2011/december/graphic-presentation-of-federal-civilian-employment/.
189

37

faster, or consistent than its human counterpart. A recent study meta-analyzes the
many studies that claim that diagnostic deep learning algorithms for medical
imaging perform better than their human clinician counterparts.194 The hype of AI
includes overpromising headlines such as “Google says its AI can spot lung cancer
a year before doctors” and “AI is better at diagnosing skin cancer than your doctor,
study finds.”195 However, many studies purporting to support these claims suffer
their own methodological limitations, have not always been tested in real-world
conditions, and involve at time suboptimal reporting and high risks of bias. Caution
and further study will always be prudent antidotes to hype.196
As already noted, machine learning algorithms will not be infallible. They
will make their own mistakes, and these may even be mistakes that humans would
not make. But the promise of machine learning is fewer mistakes overall. Still, it is
important to recognize that shifting from human-based systems to machine learning
ones can raise a variety of concerns when used in governmental setttings, including
the lack of human expertise, data storage and processing capacity, cybersecurity,
privacy, transparency, bias, and abuse of power. These concerns may be much
more visible with artificial intelligence—but this may also mean that they can be
more easily identified and, subsequently, systematically addressed. With sufficient
resources and planning, these concerns will often be able to be successfully
confronted. Indeed, researchers and policymakers are already developing solutions
to many of the concerns raised by the use of machine learning tools.
1. Adequate expertise. Perhaps ironically, effective design and deployment
of algorithms requires sufficient human capital. This includes the need for analysts
and data scientists with technical skills, but also experts who can appreciate the
specific challenges associated with the use of artificial intelligence in government.
Analysts’ and data scientists’ expertise and time are needed to tailor and
train algorithms to each specific task.197 Currently, few advances have been made
in general AI—the popular notion of general creativity that allows algorithms to
autonomously tackle a range of tasks with little human interference. 198 Instead,
human data scientists must form and test our foundation of narrow AI—that is,
algorithms made for specific applications, such as self-driving cars, image

194

Myura Nagendran et al., Artificial intelligence Versus Clinicians: Systematic Review Of
Design, Reporting Standards, and Claims of Deep Learning Studies, 368 BMJ 1 (2020).
195
Id. at 2.
196
Lai, supra note 173 (advocating further technological development and refuting the
“precautionary principle” that such wariness of AI should stifle AI innovation altogether).
197
Coglianese, supra note 174, at 10.
198
NATIONAL SCIENCE AND TECHNOLOGY COUNCIL, PREPARING FOR THE FUTURE OF
ARTIFICIAL INTELLIGENCE (2016), https://obamawhitehouse.archives.gov/sites/default/files/
whitehouse_files/microsites/ostp/NSTC/preparing_for_the_future_of_ai.pdf.

38

recognition, facial recognition. This process of customizing each algorithm to each
task can be labor-intensive.
Algorithms must be context-dependent. They must satisfy internal
validity—the extent to which the observed results represent the truth in the
population studied and, thus, are not due to methodological errors.199 But then
algorithms must also satisfy external validity—whether the study results apply to
similar subjects in different settings.200 Algorithms require time and data to train,
to iterate through the data, and to learn and extrapolate patterns.
Even taking into account the likely role of private contractors in designing
algorithmic systems, government needs to have sufficient personnel who are
technologically sophisticated to deploy AI systems. Yet, there may be reason to
wonder whether the government can both “stem the tide of out-flow from the ranks
of governmental service” as well as cultivate “a new type of talent in-flow as well,
one that brings even greater analytic capacities to the oversight of the optimizing
economy.”201 Advancements in AI are expected not just to displace current jobs,
but to create new ones for which human workers will need new skills: “more than
120 million workers globally will need retraining in the next three years due to
artificial intelligence’s impact on jobs.”202 An IBM report states that 67% of
executives expect that “advancements in automation technology will require roles
and skills that don’t even exist today.”203 Private organizations have recognized the
need to retrain human workers as a consequence of AI’s impact on human jobs.204
Some governments have also taken efforts to retrain their workforces: the United
States has implemented the AI Initiative to train displaced workers;205 Singapore
adopted the SkillsFuture Initiative to pay for work-skills related courses in 23
industries;206 the United Kingdom launched the National Retraining Scheme to
199

MALCOLM GLADWELL, TALKING WITH STRANGERS (2019).
Id.
201
Coglianese, supra note 174, at 10.
202
Shelley Hagan, More Robots Mean 120 Million Workers Need to be Retrained, BLOOMBERG
(Sep. 6, 2019), https://www.bloomberg.com/news/articles/2019-09-06/robots-displacing-jobsmeans-120-million-workers-need-retraining.
203
Annette La Prade et al., The Enterprise Guide to Closing the Skills Gap, IBM (2019),
https://www.ibm.com/downloads/cas/EPYMNBJA.
204
See, e.g., Daniel Newman, The Digitally Transformed Workforce: How To Upskill And
Retrain
To
Retain
Talent,
FORBES
(Mar.
11,
2018),
https://www.forbes.com/sites/danielnewman/2018/03/11/the-digitally-transformed-workforcehow-to-upskill-and-retrain-to-retain-talent/#1d031e551d6f (reporting that AT&T has reduced its
product-development life cycle by 40% and accelerated time to revenue by 32% by focusing on
retraining).
205
Stephen Shankland & Sean Keane, Trump Creates American AI Initiative To Boost
Research, Train Displaced Workers, CNET (Feb. 11, 2019), https://www.cnet.com/news/trump-tocreate-american-ai-initiative-with-executive-order/.
206
SkillsFuture, Government of Singapore (2020), https://www.skillsfuture.sg.
200

39

assist low wage-earners learn about new opportunities and skills needed in the
digital age.207
Not only has the government struggled to attract top talent away from
private industry,208 candidates with the experience and aptitudes needed for
governmental use of AI appear to be in particularly short supply altogether.
According to one report, there is a global AI skills shortage based on an analysis of
PhD-qualified authors publishing academic papers at world-leading AI
conferences.209 “[T]he skills essential to AI and data science cannot be distilled into
a single individual or role within the organization,” an IBM Vice President
explains. An effective design team “needs statistics experience; it needs science
experience; it needs storytelling experience; it needs good visualization experience;
it needs a lot of domain experience.” Of the shallow pool of AI talent, so few enter
government—as opposed to academia or industry—that it is rarely even mentioned
in reported statistics on employment in this field.210 This shortage of AI skills
severely limits the pace of AI adoption and systemically affects the ability of
governments to realize the full potential of algorithms.211
There are indications that this trend is shifting, as the government works to
build a data-centric culture among the federal workforce in preparation for AI
adoption. Under the Foundations for Evidence-Based Policymaking Act, signed
into law in 2019, agencies must appoint “Chief Data Officers”212 and “Evaluation
Officers”213 to understand and promote data, laying the stage for AI. Optimistically,
207

Nicholas Fearn, U.K. Government Invests £100 Million To Retrain Workers Replaced By
Artificial Intelligence, FORBES (July 18, 2019), https://www.forbes.com/sites/nicholasfearn/
2019/07/18/uk-government-will-retrain-workers-replaced-by-artificial-intelligence/#bf66e0c45cd6.
208
Id. (noting the government’s tendency to fall behind the private sector in innovation and
efficiency).
209
Jean-Francois Gagne, Global AI Talent Report 2019 (2019), https://jfgagne.ai/talent-2019/.
210
Terry Brown, The AI Skills Shortage, IT CHRONICLES (Nov. 2019),
https://itchronicles.com/artificial-intelligence/the-ai-skills-shortage/ (reporting that 77% of AI
talent worked in academia and 23% in industry).
211
Ciarán Daly, How You Can Bridge the AI Skills Gap, AI BUS. (Jan. 2018),
https://aibusiness.com/bridging-ai-skills-gap-2018-long-read/ (reporting that 56% of senior AI
professionals believed that a lack of additional, qualified AI workers was the single biggest hurdle
to be overcome in terms of achieving the necessary level of AI implementation across business
operations); Jeremy Kahn, Just How Shallow is the Artificial Intelligence Talent Pool?,
BLOOMBERG (Feb. 7, 2018), https://www.bloomberg.com/news/articles/2018-02-07/just-howshallow-is-the-artificial-intelligence-talent-pool (estimating that there are fewer than 10,000 people
globally with the necessary skills to create fully-functional machine learning systems).
212
Foundations for Evidence-Based Policymaking Act, H.R. 4174, 115th Cong. § 3520(c)
(2017-18).
213
Id. at § 313(d) (2017-18) (listing tasks including “(1) continually assess the coverage,
quality, methods, consistency, effectiveness, independence, and balance of the portfolio of
evaluations, policy research, and ongoing evaluation activities of the agency; (2) assess agency

40

this attention will help foster greater recognition of the need to build adequate
human capital to support the effective and responsible use of machine learning by
governmental agencies.
2. Data storage and processing capacity. Algorithms are dependent upon
an analytic infrastructure that includes a large volume of data as well as the
hardware, software, and network resources needed to support machine learning
analysis of such data.214 Some agencies have begun to realize the need for building
this infrastructure. The U.S. Federal Aviation Administration (FAA), U.S. Federal
Deposit Insurance Corporation (FDIC), and U.S. Federal Communications
Commission (FCC) have released statements of their efforts to create large data sets
to support agency function.215 The Office of Financial Research within the U.S.
Department of Treasury created the global Legal Entity Identifier (LEI) program in
an effort to make big data more readily analyzable for regulators of financial
markets.216 The FDA, EPA, and SEC have begun to leverage cloud storage systems
to store, consolidate, and enormous data sets.217
A frequent criticism leveraged against algorithms is that the training data
are unrepresentative of intended outcomes—in other words, “rubbish in, rubbish
out.”218 If the training data only consist of information from certain population
groups, then the tool might work less well for members of missing communities.219
For example, recognizing that white adult men are overrepresented in existing
medical data sets at the expense of white women and people of all ages from other
racial and ethnic groups, the U.S. National Institute of Health (NIH) created the All
of Us Initiative.220 This $1.5 billion program sought to capture a more diverse
population to help generalize NIH findings to the general population. Criticisms of
the implementation of this program aside,221 the agency has recognized that any
comprehensive algorithmic tool must rest on a comprehensive database.

capacity to support the development and use of evaluation; (3) establish and implement an agency
evaluation policy; and (4) coordinate, develop, and implement the plans required under section
312.”).
214
Coglianese & Lehr, Regulating by Robot, supra note 2, at 1164-65.
215
Id. at 1165.
216
Id.
217
Id. at 1166.
218
Linda Nordling, A Fairer Way Forward for AI in Health Care, NATURE (Sep. 25, 2019),
https://www.nature.com/articles/d41586-019-02872-2.
219
Id.
220
Id.
221
Michael Joyce, NIH uses dodgy PR to enroll one million Americans in its ‘All of Us’
precision
medicine
program,
HEALTH
NEWS
REVIEW
(May
8,
2018),
https://www.healthnewsreview.org/2018/05/nih-all-of-us-pr/.

41

However, other agencies are still funneling resources into maintaining
legacy systems that are largely becoming obsolete.222 Scholars have raised concerns
about the maintenance of digital information, due to its physical deterioration and
sensitivity to software obsolescence. One of the fathers of the internet, Vincent
Cerf, has expressed concerns over “bit rot,” where digital files are lost to progress
and become unintelligible on new technology.223 Users are “nonchalantly throwing
all of [their] data into what could become an information black hole without
realising it,” Cerf states, going so far as to recommend users print out the
information they want to preserve.224 Digital preservation is not given much of a
priority.225 Storage should, ideally, have a “long life expectancy, a high degree of
disaster resistance, sufficient durability to withstand regular use, and very large
storage capacities.”226
It should be noted, of course, that reliance on human decision-making raises
similar challenges. Humans have limited memory capacity227 and a limited life
span.228 Issues of knowledge transfer arise as employees transition between jobs
and between organizations. As the Canadian and Dubai governments have fretted,
governments are particularly susceptible to knowledge transfer further exacerbated
by an aging workforce.229 Typical employment training is insufficient to smooth
the transition between employees.230 Demographic changes in the government
workforce can lead to the potential for gaps in knowledge and expertise relevant to
important functions.

222

Coglianese, supra note 170, at 11.
Ian Sample, Google boss warns of ‘forgotten century’ with email and photos at risk, THE
GUARDIAN (Feb. 13, 2015), https://www.theguardian.com/technology/2015/feb/13/google-bosswarns-forgotten-century-email-photos-vint-cerf.
224
Id.
225
Samuel Gibbs, What is 'bit rot' and is Vint Cerf right to be worried?, THE GUARDIAN (Feb.
13, 2015), https://www.theguardian.com/technology/2015/feb/13/what-is-bit-rot-and-is-vint-cerfright-to-be-worried (stating that “commercial software developers, such as Microsoft and its Office
suite, have no incentive to use open formats”).
226
Margaret Hedstrom, Digital Preservation: A Time Bomb for Digital Libraries, 31
COMPUTERS & HUMANITIES 189, 193 (1998); MEG LETA JONES, CTRL + Z: THE RIGHT TO BE
FORGOTTEN (2016).
227
See supra Part I.
228
Grace Donnelly, Here’s Why Life Expectancy in the U.S. Dropped Again This Year,
FORTUNE (Feb. 9, 2018), https://fortune.com/2018/02/09/us-life-expectancy-dropped-again/
(finding human life span to be on average 78.7 years in 2018).
229
Recognizing the value of knowledge and knowing how to transfer it, CANADIAN
GOVERNMENT EXECUTIVE (May 26, 2015), https://canadiangovernmentexecutive.ca/recognizingthe-value-of-knowledge-and-knowing-how-to-transfer-it/; Mohammad H. Rahman, Influence of
organizational culture on knowledge transfer: Evidence from the Government of Dubai, J. of Public
Affairs (2018), https://onlinelibrary.wiley.com/doi/abs/10.1002/pa.1696.
230
Id.
223

42

3. Cybersecurity. Algorithmic decision-making must be secured against its
cybersecurity vulnerabilities. Municipal networks are particularly vulnerable due
to limited budgets and cybersecurity expertise, and simultaneously incredibly
valuable due to the aggregation of personally identifiable information. Local
networks may also act as compromised stepping stones to larger government
networks, as they are trusted and connected to state and federal government
activity. An algorithm with inadvertent cybersecurity flaws can be sabotaged by
bad actors. In 2016, hackers bombarded Dyn DNS, an internet traffic handler, with
information that overloaded its circuits, causing an internet slowdown swept the
East Coast of the United States.231 In 2019, hackers targeted government networks
in a coordinated attack on local city and county government offices across Texas,232
Florida,233 Atlanta,234 and New Orleans.235 If a government chooses to host its data
on networks—as many do—then it is prudent to ensure there are also solid backups
of critical applications and data, as well as an effective data breach scanning
strategy.236
Even when the algorithm has no technical flaws, the responsive, reiterative
learning nature of algorithms may cause it to be susceptible to malicious users.
When Microsoft released a TwitterBot to learn to converse from its users, the
automated account began spewing racist messages after learning and mimicking
users.237

231

David E. Sanger & Nicole Perlroth, A New Era of Internet Attacks Powered by Everyday
Devices, N.Y TIMES (Oct. 22, 2016), https://www.nytimes.com/2016/10/23/us/politics/a-new-eraof-internet-attacks-powered-by-everyday-devices.html.
232
Kate Fazzini, Alarm in Texas as 23 towns hit by ‘coordinated’ ransomware attack, CNBC
(Aug.
19,
2019),
https://www.cnbc.com/2019/08/19/alarm-in-texas-as-23-towns-hit-bycoordinated-ransomware-attack.html.
233
Allison Ross & Ben Leonard, Ransomware attacks put Florida governments on alert,
TAMPA
BAY
TIMES
(June
28,
2019),
https://www.tampabay.com/floridapolitics/buzz/2019/06/28/ransomware-attacks-put-florida-governments-on-alert/.
234
Sarah Hammond, Houston County Board of Education website hit with ransomware attack,
13WMAZ (Sep. 24, 2019), https://www.13wmaz.com/article/news/local/houston-county-board-ofeducation-website-hit-with-ransomware-attack/93-dece14ea-9fef-4c3b-a913-ea972c5b46fc.
235
Kirsten Korosec, New Orleans declares state of emergency following ransomware attack,
TECHCRUNCH (Dec. 14, 2019), https://techcrunch.com/2019/12/14/new-orleans-declares-state-ofemergency-following-ransomware-attack/.
236
See, e.g., Office of the Inspector General, Semiannual Report to Congress, U.S. Office of
Personnel Management 1, 8 (2019), https://www.opm.gov/news/reports-publications/semi-annualreports/sar61.pdf (describing “the implementation and maintenance of mature cybersecurity
programs [as] a critical need for OPM and its contractors”).
237
Daniel Victor, Microsoft Created a Twitter Bot to Learn From Users. It Quickly Became a
Racist
Jerk,
N.Y.
TIMES
(Mar.
24,
2016),
https://www.nytimes.com/2016/03/25/technology/microsoft-created-a-twitter-bot-to-learn-fromusers-it-quickly-became-a-racist-jerk.html.

43

A major source of security vulnerability for digital systems are human
beings. Scams often use social engineering to “hack human nature.”238 Senior
officials in national security frequently intone that humans are the “weakest links
in the information technology security chain of defense.”239 Not only are human
intelligence agents susceptible to conversion, they are also susceptible to innocent
mistakes: leaving laptops in unlocked cars, clicking on phishing emails, using weak
passwords, and losing credentials. Not only are humans the source of security risks,
but enforcers are also generally ineffective at detecting fraud and dishonesty by
human actors.240
4. Privacy. Privacy concerns accompany most uses of big data. Even when
personal information is not directly contained in such data, it may be inferred with
considerable accuracy through the analysis of accumulated data. Given their
strength and accuracy, algorithms can make accurate inferences about private
matters, such political party affiliation or sexual orientation. A major retailer's
predictive analytics system may only have access to a customer's Guest ID,
purchases items, and other miscellaneous shopping habits, but the aggregation and
algorithmic analysis upon this data is often enough to reveal private information
useful for targeted advertising.241 In one instance, the retail store Target deployed
an algorithmic marketing software that sent coupons for maternity clothes to a list
of women who were “likely pregnant,” accidentally revealing to one father that his
daughter was soon due.242
Another concern is related to security: users’ data or personal information
may be sold to third parties without user consent. A division of the U.K.’s National
Health Service provided Alphabet’s DeepMind with data on 1.6 million patients
without their consent.243 Google’s partnership with health care system Ascension
to collect medical data on millions of Americans drew sharp criticism from

238
Martin Kaste, Cybercrime Booms As Scammers Hack Human Nature To Steal Billions, NPR
(Nov. 18, 2019), https://www.npr.org/2019/11/18/778894491/cybercrime-booms-as-scammershack-human-nature-to-steal-billions.
239
Earl D. Matthews, Incoming: The Weakest Link in Security Chain Is People, Not Technology,
SIGNAL (Apr. 1, 2017), https://www.afcea.org/content/Article-incoming-weakest-link-securitychain-people-not-technology.
240
DAN ARIELY, THE HONEST TRUTH ABOUT DISHONESTY: HOW WE LIE TO EVERYONE—
ESPECIALLY OURSELVES (2012); MALCOLM GLADWELL, TALKING TO STRANGERS (2019).
241
Charles Duhigg, How Companies Learn Your Secrets, N.Y. TIMES (Feb. 16, 2012),
https://www.nytimes.com/2012/02/19/magazine/shopping-habits.html.
242
Id.
243
Alex Hern, Royal Free breached UK data law in 1.6m patient deal with Google's DeepMind,
THE GUARDIAN (July 3, 2017), https://www.theguardian.com/technology/2017/jul/03/googledeepmind-16m-patient-royal-free-deal-data-protection-act.

44

politicians as “[b]latant disregard for privacy, public well-being, and basic
norms.”244 And of course, users’ data can be leaked when platforms are hacked.245
Such privacy concerns are not insurmountable. One solution is to advance
the technology, instead of forgoing flawed, personalized algorithmic services
altogether. Platforms may develop privacy-preserving practices, such as
cryptographic and randomization techniques,246 or federated learning, differential
privacy, and homomorphic encryption.247 Platforms may adopt verification
techniques to ensure that “influence of a user data point has been removed from a
machine learning classifier.”248
Future changes to the paradigm of privacy law may increasingly address
these concerns. Intel,249 the Center for Democracy and Technology,250 and Senator
Ron Wyden251 have all drafted privacy legislation proposing a model focusing on
business conduct, such as regulating how business collect, use, and share personal
data. California has already set the bar high for data privacy regulation by enacting
the California Consumer Privacy Act (CCPA) which offers California consumers
new statutory rights to learn what personal information businesses have collected,
sold and disclosed, and mandates businesses fulfil disclosure obligations and
compliance procedures. The European Union enacted the General Data Protection
Regulation, which included the “right to be forgotten.”252
5. Transparency and explainability. Machine learning algorithms are
frequently described as “black box” algorithms because it can be difficult to explain
intuitively how they reach the results they do. According to some scholars,
244
Richard Nieva, Google reportedly collects health data on millions of Americans without
informing patients, CNET (Nov. 15, 2019), https://www.cnet.com/news/google-reportedlycollecting-health-data-on-millions-of-americans-without-informing-patients/.
245
See Section II.E.3.
246
Cong Wang et al., Toward Privacy-Preserving Personalized Recommendation Services, 4
ENGINEERING 21 (2018).
247
Kyle Wiggers, AI has a privacy problem, but these techniques could fix it, VENTURE BEAT
(Dec.
21,
2019),
https://venturebeat.com/2019/12/21/ai-has-a-privacy-problem-but-thesetechniques-could-fix-it/; see also Kearns & Roth, supra note 126.
248
U.S. Patent No. 10225277, Verifying that the influence of a user data point has been removed
from a machine learning classifier, Symantec Corporation (filed June 8, 2018) (granted Mar. 5,
2019).
249
INTEL, https://usprivacybill.intel.com/wp-content/uploads/IntelPrivacyBill-05-25-19.pdf.
250
Baseline Privacy Legislation Discussion Draft, CENTER FOR DEMOCRACY AND
TECHNOLOGY (Dec. 5, 2018), https://cdt.org/wp-content/uploads/2018/12/2018-12-12-CDTPrivacy-Discussion-Draft-Final.pdf.
251
Ron Wyden, Wyden Releases Discussion Draft of Legislation to Provide Real Protections
for Americans’ Privacy, RON WYDEN (Nov. 1, 2018), https://www.wyden.senate.gov/news/pressreleases/wyden-releases-discussion-draft-of-legislation-to-provide-real-protections-for-americansprivacy.
252
MEG LETA JONES, CTRL + Z: THE RIGHT TO BE FORGOTTEN (2016).

45

algorithms fail to be transparent due to several characteristics: complexity, which
can render the number of interdependent input factors involved too high for ready
comprehension, even by experts; non-intuitiveness, where decision rules used by
an algorithm, even if observable, do not make sense to experts; and secrecy, where
details of algorithmic development are deliberately kept secret.253 Machine learning
forecasts are typically lack explicit causal chains, so it is typically not possible to
say that they generate explanations in causal terms.
Technological advances are increasing the practical ability to interpret
machine learning models.254 Data scientists have already begun to build
transparency tools to “coax explanatory information out of ostensibly black-box
algorithms.” 255 Interrogation methods help in interpreting any machine learning
models: using a “feature importance analysis” to determine that a feature is of high
importance if shuffling the values causes a large change in loss; using a “partial
dependence plot” to determine the relation between factors while controlling for all
other features of the model; using a “individual row interpreter” to determine the
contribution of every feature to a specific prediction.256
Whether these techiques for understanding the results of machine learning
will be satisfactory to all those affected by them may be “much more a function of
(evolving) cultural norms and comfort with technology than some intrinsic
limitation.”257 Sometimes the assumed goal with explanation seems to be able to
make sense of the logic behind a decision in a “human-readable way.”258 But it
should be remembered that human decision-making can also be considered as a
black box.259 Humans do not always exhibit transparency.260 Seldom if ever are
they “expected to furnish low-level explanations for their decisions—descending
to physical, biochemical or psychological explanations for their motivations and
prejudices.”261 As legal realists noted decades ago, the reasons that judges provide
for their decisions may prove to be little more than rationalizations for decisions
253

David F. Engstrom & Daniel E. Ho, Algorithmic Accountability in the Administrative State,
YALE J. REG. at *22 (2020).
254
Coglianese & Lehr, Transparency, supra note 1.
255
Michael Veale et al., Fairness and Accountability Design Needs for Algorithmic Support in
High-Stakes Public Sector Decision-Making, PROC. 2018 CHI CONFERENCE ON HUMAN FACTORS
IN COMPUTING SYSTEMS 1 (2018), https://dl.acm.org/doi/abs/10.1145/3173574.3174014.
256
Zach Monge, Machine Learning Algorithms are Not Black Boxes, MEDIUM (Aug. 26, 2019),
https://towardsdatascience.com/machine-learning-algorithms-are-not-black-boxes-541ddaf760c3.
257
Myura Nagendran et al., Artificial intelligence versus clinicians: systematic review of design,
reporting standards, and claims of deep learning studies, BMJ (2020).
258
Id.
259
Huq, supra note 27, at 21.
260
Gladwell, supra note 199, at 42.
261
Colin Gavaghan et al., Government Use of Artificial Intelligence in New Zealand: Final
Report on Phase 1 of the New Zealand Law Foundation’s Artificial Intelligence and Law in New
Zealand Project (2019), https://www.cs.otago.ac.nz/research/ai/AI-Law/NZLF%20report.pdf.

46

based on intuition, ideology, or stereotypes. Certainly no one should conclude that
merely because machine learning requires specific techniques to interrogate that it
is unacceptably opaque.
6. Bias. Numerous concerns have been raised that machine learning
algorithms will systemically exacerbate human biases.262 Bias could creep into the
outcomes of machine learning algorithms at one or more steps: the framing of the
objective function; the underlying collected data; or the variables in the selected to
be used. As a White House report notes, “[i]f the data [are] incomplete or biased,
AI can exacerbate problems of bias.”263 Data may be biased because they reflect
existing prejudices—for instance, if historically, human decisions favored hiring
men over women, then data on historic hiring patterns will reflect this bias.
The use of biased data has led to racial and gender biases in deciding
whether to hire “Jamal or Brendan”264 and whether to give more medical care to a
black or white patient,265 among others. A gender classification system sold by IBM
and Microsoft was found to have an error rate as much as 34.4 percent higher for
darker-skinned females than lighter-skinned males.266 The credit assessment tool
used by ApplePay and Goldman Sachs was found to allow up to 20 times more
credit to a male applicant than a female applicant with the same financial history.267
In perhaps one of the most well-known critiques to date, the authors of a 2016
ProPublica article found racial bias in the (non-learning) algorithms in a system
known as COMPAS that seeks to provide an objective measure of the likelihood a
defendant will commit further crimes.268 After collecting the COMPAS scores for
more than 10,000 individuals arrested for crimes in Florida’s Broward’s County,
ProPublica researchers found that black defendants were twice as likely to be
incorrectly labeled as higher risk than white defendants. The risk assessment
algorithm COMPAS has also been accused of discriminating by gender.269

262

See, e.g., Sonia K. Katyal, Private Accountability in the Age of Artificial Intelligence, 66
UCLA L. Rev. 54 (2019); Virginia Eubanks, ATUOMATING INEQUALITY: HOW HIGH-TECH TOOLS
PROFILE, POLICE, AND PUNISH THE POOR (2018).
263
Preparing for the Future of Artificial Intelligence, supra note 198.
264
Marianne Bertrand & Sendhil Mullainathan, Are Emily and Greg More Employable Than
Lakisha and Jamal? A Field Experiment on Labor Market Discrimination, 94 AM. ECON. REV. 991
(2004), https://www.aeaweb.org/articles?id=10.1257/0002828042002561.
265
Ziad Obermeyer et al., Dissecting racial bias in an algorithm used to manage the health of
populations, 366 SCIENCE 447 (2019), https://science.sciencemag.org/content/366/6464/447.
266
Joy Buolamwini, Gender Shades, gendershades.org/overview.html.
267
David Heinemeier Hansson (@DHH), Twitter (Nov. 7, 2019, 3:34 PM),
https://twitter.com/dhh/status/1192540900393705474.
268
Julia Angwin et al., Machine Bias, PROPUBLICA (May 23, 2016),
https://www.propublica.org/article/machine-bias-risk-assessments-in-criminal-sentencing.
269
State v. Loomis, 881 N.W.2d 749 (Wis. 2016).

47

Merely excluding data or variables related to suspect categories does not
guarantee that machine learning will still not pick up on biases in the underlying
data. A Goldman Sachs spokesman has stated that the bank’s “credit decisions are
based on a customer’s creditworthiness and not on factors like gender, race, age,
sexual orientation or any other basis prohibited by law,”270 but exclusion of
protected characteristics from training data does not guarantee that outcomes are
not discriminatory or unfair.271
On the other hand, including data on suspect categories may well lead to
outcomes that are are more fair. Some algorithms may result in outcomes with
significantly less bias against underrepresented users: a job-screening algorithm at
a software company actually favored “nontraditional” candidates, such as those
without personal referrals or degrees from prestigious universities, much more than
human screeners did.272 Researchers tasked a hiring algorithm to select the best
board members to a given company, and found the algorithm-directed companies
would perform better; moreover, companies without algorithms “tend to choose
directors who are much more likely to be male, have a large network, have a lot of
board experience, currently serve on more boards, and have a finance background”
than the algorithm-directed companies did.273
Moreover, even when they do lead to biased outcomes, algorithms are
almost certainly easier to fix than biased people.274 Organizations can leverage
algorithms to identify potential biases and address them. Detecting bias in human
decision-makers can be incredible difficult,275 as people dissemble, obfuscate, and
lie. Others may rationalize post-hoc and fail to understand why and how they made
their choices. One research group had to assemble a “complex covert operation”
with fictitious resumes and ads to lure in prospective employers for months before
they had “even one data point to analyze.”276

270

Neil Vigdor, Apple Card Investigated After Gender Discrimination Complaints, N. Y. TIMES
(Nov.
10,
2019),
https://www.nytimes.com/2019/11/10/business/Apple-credit-cardinvestigation.html.
271
Gavaghan, supra note 261.
272
B. Cowgill, Automating judgement and decisionmaking: Theory and evidence from résumé
screening (2020), conference.iza.org/conference_files/MacroEcon_2017/cowgill_b8981.pdf.
273
Isil Erel, Selecting Directors Using Machine Learning, European Corporate Governance Institute
(ECGI) - Finance Working Paper No. 605/2019 (2019), https://papers.ssrn.com/sol3/papers.cfm?abstract
_id=3144080; Isil Erel et al., Research: Could Machine Learning Help Companies Select Better Board
Directors?, HARV. BUSINESS REV. (2018), https://hbr.org/2018/04/research-could-machine-learninghelp-companies-select-better-board-directors.
274
Sendhil Mullainathan, Biased Algorithms Are Easier to Fix Than Biased People, N. Y. TIMES
(Dec. 6, 2019), https://www.nytimes.com/2019/12/06/business/algorithm-bias-fix.html.
275
David A. Strauss, Discriminatory Intent and the Taming of Brown, 56 U. CHICAGO L. REV.
935 (1989).
276
Mullainathan, supra note 276.

48

By contrast, uncovering algorithmic discrimination merely requires feeding
it data and observing its behavior—algorithmic auditing.277 In an act of
introspection, for example, Amazon checked the company’s hiring process with
algorithmic tools. Using 500 models to identify which cue predicted success at the
company, Amazon also discovered a source of bias in hiring: certain keyword in
applicants’ resumes were correlated with being hired, including terms like
“executed” and “capture”—terms predominantly used by males.278 Consequently,
Amazon was able to “pinpoint bias” in the overreliance of confidence as an
indicator of competence in their past hiring decisions, and inoculate hiring
managers from being overinfluenced by resume terminology.279
It is surely easier to retrain one algorithm than it is to retrain two million
U.S. government employees. Algorithms provide a comprehensive, systemic fix:
when racial bias was uncovered in an algorithm used to allocate healthcare systems,
researchers quickly produced a prototype that fixed the algorithmic bias they
found.280 Humans are difficult to retrain: implicit bias training has a modest impact
at best, and is ineffective and resource-draining at worst.281 After a highly
publicized incident of racial bias, the global coffee cafe Starbucks shut down its
stores to conduct “bias training” for its employees. The one-day session will lose
the company millions in lost profits when the stores are shut down and a mountain
of training resources.282 Experts say it may not even be effective at all.283
7. Abuse of power. It may go without saying, but if algorithmic tools can
help responsible governments improve their ability to deliver imporant public
value, they could also make more effective the ability governments to pursue
unjustified or illegitimate ends. For example, China has rolled out mandatory facial
recognition program, awakening opposition and calls for the ban of the use of facial

277

Id.
James Guszcza et al., Why We Need to Audit Algorithms, HARV. BUS. REV. (Nov. 28, 2018),
https://hbr.org/2018/11/why-we-need-to-audit-algorithms.
279
Id.
280
Mullainathan, supra note 276.
281
Edward H. Chang et al., The mixed effects of online diversity training, 116 PROCEEDINGS OF
THE NATIONAL ACADEMNY OF SCIENCE 7778 (2019), https://www.pnas.org/content/116/16/7778.
282
Starbucks’ Training Shutdown Could Cost It $16.7 Million in Lost Sales, ADAGE (Apr. 18,
2018),
https://adage.com/article/cmo-strategy/starbucks-training-shutdown-cost-16-7million/313191.
283
Jennifer Calfas, Starbucks Is Closing All Its U.S. Stores for Diversity Training Day. Experts
Say That’s Not Enough, TIME (May 28, 2018), https://time.com/5287082/corporate-diversitytraining-starbucks-results/ (“Unfortunately, it doesn’t really seem to do much good on average for
companies to offer diversity training because they say you can’t really change people’s inherent
biases with a training session . . . any positive results from a one-time session will fade within a day
or two.”).
278

49

recognition altogether.284 Algorithmic tools easily make authoritarian governments
more effective at enforcing authoritarian rules than would have been achievable
decades ago.
Of course, all abuses of power should be opposed, no matter what tools are
used to facilitate them. But the possibility that someone might use machine learning
algorithms improperly or for illegitimate ends does not necessarily provide a reason
for responsible governments not to use them in good faith and with reasonable care.
Just as advances in medical care would presumably not be opposed simply because
they could also make oppressive nations’ armies or police forces healthier or
stronger, it is unclear why otherwise beneficial algorithms would be opposed
simply because they could facilitate unjust uses by oppressive regimes. Like other
tools, algorithms can be used in good faith by responsible governments to improve
public welfare. Indeed, when the use of these tools make meaningful improvements
in public value over the status quo, then presumably their use should be applauded.
III. Legal Issues with Governmental Use of Machine Learning
Most of the concerns that have been expressed against governmental use of
machine learning have their analogues in legal principles. Whenever a government
agency considers using machine learning to assist or replace human decisionmaking, these related legal principles might be implicated by the proposed use. Any
complete analysis of the legality of a particular governmental use of machine
learning algorithms will need to be conducted in the context of that use. Still, it is
possible to conclude that nothing intrinsic about machine learning should lead
government agencies to eschew consideration of its use to perform tasks previously
undertaken by humans.
This Part addresses legal questions that might be raised in connection with
governmental use of machine learning. We proceed with reference to several major
principles of administrative law: delegation and accountability; procedural justice;
transparency and reason-giving; privacy; and equal protection. One of us has
already explored the implications of each of these principles for algorithmic
administration in depth elsewhere, reaching the conclusion that the use of machine
learning by federal administrative agencies should encounter no inherent legal
barriers.285 In this Part, we provide a summary of this general legal analysis and
284

Paul Mozur, One Month, 500,000 Face Scans: How China Is Using A.I. to Profile a
Minority, N.Y. TIMES (Apr. 14, 2019), https://www.nytimes.com/2019/04/14/technology/chinasurveillance-artificial-intelligence-racial-profiling.html.
285

Coglianese & Lehr, Regulating by Robot, supra note 2; Coglianese & Lehr, Transparency,
supra note 1; Coglianese & Appel, supra note 21; Cary Coglianese & Steven M. Appel, Algorithmic

50

reaffirm that, when used for proper purposes and with due care, machine learning
algorithms can be implemented by federal agencies to replace human decisionmaking without offending traditional principles of administrative justice. Indeed,
in some cases the responsible use of algorithmic tools might even enhance the cause
of administrative justice. Given that machine learning faces no intrinsic legal bar,
the challenge for federal agencies will be to decide when to rely on machine
learning tools to aid or even replace human decision-making in the administrative
state—the issue to be addressed in the final Part of this Article.
A. Delegation and Accountability
Perhaps the most fundamental question related to accountability is whether
an automated, machine learning system used by a federal agency to make
administrative decisions would deprive individuals of their right to a human
decision-maker. When humans remain in the loop, concerns about human
accountability will be muted. As a result, the artificial intelligence systems that use
forecasts to allocate human auditors or inspectors—which are among the more
common uses today—would raise no concern regarding what California Supreme
Court Justice Mariano-Florentino Cuéllar has referred to as “cyberdelegation.”286
Why? Because such algorithmic systems do not themselves make the case for a
penalty. These systems only point humans to possible regulatory or tax violations,
and any penalties would be justified only on the basis of what the human auditor or
inspector finds.
But it is also not difficult to imagine systems in which the results of
algorithmic analyses fully replace human judgment. Would such human-out-of-theloop systems run afoul of legal accountability principles? Under current law, a
longstanding constitutional principle known as the nondelegation doctrine limits,
at least theoretically, the extent to which Congress can lawfully authorize an entity
other than itself to make rules. Might the nondelegation doctrine serve as an
accountability constraint on the use of algorithms as part of automated rulegenerating systems—or what has been dubbed “regulating by robot”?287
Administrative Justice, in MARC HERTOGH, RICHARD KIRKHAM, ROBERT THOMAS AND JOE
TOMLINSON, EDS., THE OXFORD HANDBOOK OF ADMINISTRATIVE JUSTICE (forthcoming). Some of
this work forms a basis for the discussion contained in this Part.
286
Mariano-Florentino Cuéllar, Cyberdelegation and the Administrative State, in
ADMINISTRATIVE LAW FROM THE INSIDE OUT: ESSAYS ON THEMES IN THE WORK OF JERRY L.
MASHAW 134 (Nicholas R. Parrillo ed., 2017).
287
See Coglianese & Lehr, Regulating by Robot, supra note 2. Although machine-learning
algorithms by themselves cannot generate rules, they could be built into systems in which the
forecasts from these algorithms are essentially determinative of the selection of predetermined
regulatory options. Although somewhat banal, the city of Los Angeles’ automated traffic signaling
system is effectively a robotic rulemaking system. See Lovett, supra note 171.

51

If such robotic rulemaking systems are considered a part of the government
agencies which develop and deploy them, then delegating legislative decisionmaking to these systems would likely require Congress to provide some guidance
in the form of an “intelligible principle” as to the basis for these systems’ regulatory
decisions.288 But the Supreme Court has determined that legislative principles as
vague (and seemingly unintelligible) as “public interest, convenience, and
necessity” satisfy the intelligible principle test. No machine learning rulemaking
system, however, could ever operate on the basis of such a broad principle; they
must be precisely specified mathematically to work.
The nondelegation doctrine does, however, contain another version which
might be relevant to machine learning algorithms. If these algorithms are not
considered part of any federal agency but are analogized instead to separate, private
entities, then perhaps they could run afoul of what is sometimes called the private
nondelegation doctrine. Under this version of the doctrine, Congress is prohibited
from authorizing private actors or entities from making governmental decisions—
a practice the Supreme Court has described as the most “obnoxious” form of
delegation.289
Despite the intuitive appeal of analogizing algorithms to private entities—
perhaps especially when government agencies contract with private consulting
firms to create them—the principal rationale underlying the private nondelegation
doctrine does not fit at all in the context of machine learning algorithms. Private
delegation is obnoxious because private actors or entities are more likely to make
decisions based on their own narrow interests instead of those of the broader public.
Algorithms, however, are programmed to optimize the objectives defined by the
operators. As long as those operators are accountable to the public, and the
objectives are defined in non-self-interested ways, then the algorithms themselves
pose no risk of corruption. Arguably they will be more accountable in their
execution than even human officials might be.290
B. Procedural Due Process and Reason-Giving
Is a human decision, though, a required element of procedural due process?
Procedural due process is a central legal precondition for governmental systems

288

For a discussion of the canonical centrality of the intelligible principle to the nondelegation
doctrine, see generally Cary Coglianese, Dimensions of Delegation, 167 U. PA. L. REV. 1849 (2019).
289
Carter v. Carter Coal Co., 298 U.S. 238, 311 (1936).
290
Overall, when machine-learning algorithms are recognized for what they are—merely digital
machines—the accountability that the law traditionally demands will be accountability to the human
governmental officials who create algorithmic systems or who commission their creation and
oversee their operation. Cf. Prometheus Radio Project v. Fed. Comm’ns Comm’n, 373 F.3d 372,
387 (3d Cir. 2004).

52

based on human decision-making that affect individual property and other protected
interests. After all, when government agencies approve licenses or permits, grant
benefits, or enforce regulations, they are making decisions with significant
consequences for individuals and business. In these circumstances, affected parties
have come to expect procedural fairness from their government officials perhaps
even as much as achieving the substantive outcomes they desire.291 Procedural due
process calls for decision-makers who will listen, serve as neutral arbiters, and
render reasoned judgments.
Under prevailing legal principles, the procedural fairness of a given
administrative decision-making process is judged according to a balancing test
comprising three factors: (1) the affected private interests; (2) the risk of decisionmaking error; and (3) the government’s interests concerning fiscal and
administrative burdens.292 Algorithmic administrative decision-making would
seem to pass muster quite easily under this balancing test—indeed, in some
instances, due process might eventually even require reliance on algorithmic
tools.293 The private interests at stake are external to machine learning, but machine
learning systems are demonstrating great promise in reducing error and lowering
administrative costs. Whenever machine learning algorithms can be shown to
achieve that promise, they will fully satisfy the conventional legal test for
procedural due process.
Even if machine learning systems can be designed so that the systems
themselves operate in a manner that satisfies requirements of procedural justice, the
process by which these systems are themselves developed might be considered an
important, albeit indirect, governmental decision that should meet procedural
fairness requirements. In other words, affected interests might need be afforded the
opportunity to interrogate the design choices that the architects of these algorithms
make. The key design choices could presumably be vetted through open processes,
with input from advisory committees, peer reviewers, as well as public comments
and hearings. Of course, this is how the federal government already operates when
generating rules and regulations that will determine future adjudicatory decisions,
so procedural justice in the sense of some process analogous to notice-andcomment rulemaking should prove no distinctive or insuperable barrier for machine
learning. It will just call for applying well-established protocols for public input to
the new world of algorithmically-driven administrative decision-making.

291

See ALLAN E. LIND & TOM R. TYLER, THE SOCIAL PSYCHOLOGY OF PROCEDURAL JUSTICE

(1988).
292

Mathews v. Eldridge, 424 U.S. 319, 335 (1976).
In his probing consideration of the moral and legal principles surrounding a right to human
decision-making, Aziz Huq suggests that “under certain circumstances a right to a well-calibrated
machine decision might be the better option.” See Huq, supra note 27.
293

53

C. Transparency
Transparency is a hallmark of contemporary administrative process. The
law of governmental transparency takes two forms.294 One form—which has been
called “fishbowl transparency”—calls upon administrators to make information
available to the public and to hold key decision-making meetings open to the public.
The second form—“reasoned transparency”—demands that administrators provide
reasons for their decisions. The use of machine learning algorithms in
administrative decision-making implicates both forms of transparency.295
From the standpoint of fishbowl transparency, the key issue centers on what
information government administrators must disclose about the design and
operation of an algorithmic system. Such transparency, after all, is not absolute. For
example, when algorithmic systems are used to direct scarce inspection or auditing
resources, it would probably be counterproductive for government to let the public
know too much about how these algorithms work, as regulatory targets could
simply learn how to game the algorithm. Fishbowl transparency might also become
a salient issue when government contracts with private firms to develop their
algorithmic systems, as the private contractors may claim proprietary protections
for information related to their algorithms.
These examples demonstrate how algorithmic tools can give rise to
questions about fishbowl transparency. But fishbowl transparency laws, such as the
Freedom of Information Act, contain exceptions to the required disclosure of public
information. These exceptions include preventing the release of important law
enforcement strategies or protecting trade secrets and other proprietary
information.296 In State v. Loomis, the Wisconsin Supreme Court rejected fishbowl
transparency arguments made under the 14th Amendment due process clause by a
criminal defendant who contended he should have been provided with more details
about a (non-machine learning) algorithm that a trial court had relied upon in
imposing the defendant’s length of jail time.297 The state supreme court held that
the private company that had created the algorithm had a right to protect its
proprietary information. It was enough to meet due process standards that the
defendant had the opportunity to ensure the accuracy of his own personal
information the algorithm processed; he was not entitled, however, to know any
and all details concerning the proprietary algorithm’s design.

294
Cary Coglianese, The Transparency President? The Obama Administration and Open
Government, 22 GOV. 529 (2009).
295
For further elaboration of both types of transparency and their applicability to machinelearning algorithms, see Coglianese & Lehr, Transparency, supra note1, at 20.
296
Coglianese & Lehr, Regulating by Robot, supra note 2, at 1210.
297
Loomis, supra note 269.

54

With respect to the second form of transparency—reasoned transparency—
the black-box nature of machine learning algorithms raises a distinctive challenge
because outputs cannot be intuitively understood or easily explained. A learning
algorithm does not generate inferences in the form of “X causes Y,” such that an
administrator can use the algorithm’s output to show that it is justified to regulate
X to reduce Y. This inability to generate causal explanations would seem a
particular challenge for administrators in meeting their legal obligation to provide
adequate reasons for their decisions—an obligation that derives not only from due
process but also from the Administrative Procedure Act’s arbitrary and capricious
standard.298
Despite the apparent tension between machine learning’s black-box
character and the law’s reason-giving requirements, administrators are likely to be
able to satisfy their reason-giving obligations by explaining in general terms how
the algorithm was designed to work and demonstrating that it worked as designed.
For example, by describing the type of algorithm used, disclosing the objective the
algorithm was established to meet, and showing how the algorithm processed a
certain type of data. Obtaining this kind of information should not come close to
violating any protected trade secrets or disclosing other protected information. It
should be enough to demonstrate to a reviewing court that the algorithm was
designed to generate a certain type of relevant information and that it does so in a
validated manner.
In this way, machine learning is not unlike administrators’ reliance on other
types of machines. For example, in justifying the imposition of an administrative
penalty on a food processor for failing to store perishable food at a cool
temperature, an administrator need not understand exactly how a thermometer
works—just that it reports temperatures accurately. Courts already defer to
administrators’ expertise in cases in which government officials have relied on
complex machinery or mathematical analyses.299 They will likely assume the same
deferential approach in evaluating an agency’s reasons for machine learning
decisions.
D. Privacy
Machine learning algorithms require—indeed, thrive on—large quantities of
data (so-called big data). Yet such data will often include sensitive or personal
information related to businesses or individuals. Of course, privacy concerns raised by
agency use of personal, sensitive, or confidential business information are hardly
298
5 U.S.C. § 706(2)(A) (2018); see also Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto.
Ins. Co., 463 U.S. 29, 43 (1983).
299
See Balt. Gas & Elec. Co. v. Nat’l Res. Def. Council, Inc., 462 U.S. 87, 103 (1983); see
generally Coglianese & Lehr, Transparency, supra note1, at 43.

55

unique to machine learning. For that reason alone, there seems little reason to believe
that, given adequate safeguards and cybersecurity protections, privacy law would
seriously prevent federal agencies from greater use of machine learning tools.
In fact, for years public management techniques have relied on personal data
to deliver public services more efficiently—and the rise of big data and increased
access to computing power (even without machine learning) has only accelerated a
trend toward the “moneyballing” of government.300 In carrying out administrative
duties, agencies routinely handle an array of personal information from “names,
addresses, dates of birth, and places of employment, to identity documents, Social
Security numbers or other government-issued identifiers, precise location information,
medical history, and biometrics.”301 Protecting such data while concomitantly
advancing agency goals is a task many agencies already know how to handle.
In fact, it does not appear that existing legal requirements related to privacy
have proven to be an insuperable barrier to federal agency use of big data. The
Department of Health and Human Services (HHS), for example, collects personal
health data to reduce bureaucratic costs and improve patient health.302 The
Departments of Education (DOE) and Defense (DOD) are harnessing big data for
a variety of administrative uses, including: “human resources management; service
improvement; fraud, waste, and abuse control; and detection of terrorist
activity.”303 In several states, it is now legal for the Federal Bureau of Investigation
(FBI) to use facial recognition software to scan Department of Motor Vehicle
(DMV) databases that contain driver license photos.304 The Customs and Border
Protection’s (CBP) facial recognition kiosks at U.S. airports are scanning the
visages of passengers traveling internationally.305 And the Department of
Homeland Security (DHS) and the Department of Justice (DOJ) reportedly have
developed “fusion centers” to mine personal data held by the military, CIA, and
FBI to identify individuals worth pursuing based on agency criteria for
investigation.306

300

MONEYBALL FOR GOVERNMENT (Jim Nussle & Peter R. Orszag eds., 2d ed. 2015).
See OFFICE OF MANAGEMENT AND BUDGET, MEMORANDUM M-17-12, PREPARING FOR AND
RESPONDING TO A BREACH OF PERSONALLY IDENTIFIABLE INFORMATION (Jan. 3, 2017).
302
Kenneth A. Bamberger & Deirde K. Mulligan, Privacy Decision-making in Administrative
Agencies, 75 U. CHI. L. REV. 75 (2008).
303
Id.
304
Shirin Ghaffary & Rani Molla, Here’s where the U.S. government is Using Facial
Recognition
Technology
To
Surveil
Americans,
VOX
(July
18,
2019),
https://www.vox.com/recode/2019/7/18/20698307/facial-recognition-technology-us-governmentfight-for-the-future.
305
Id.
306
Kate Crawford & Jason Schultz, Big Data and Due Process: Toward a Framework to
Redress Predictive Privacy Harms,” 55 B.C. L. REV. 104 (2014).
301

56

The most applicable laws for agencies that deal with the collection, use, and
storage of private information are the Privacy Act of 1974 and the E-Government
Act of 2002.307 The Privacy Act limits how agencies can collect, disclose, and
maintain personal information in their records.308 Changes to agency record
systems must be disclosed to the public through the Federal Register so that the
public is made aware of the existence of the types of records and information
collected by agencies, the categories of individuals for whom records are kept, the
purpose for which the information is used, and how the public can exercise their
rights under the Act. The E-Government Act of 2002 requires agencies to conduct
privacy impact assessments (PIAs) when developing or procuring technology that
implicates privacy concerns.309 The Office of Management and Budget (OMB) has
provided guidance calling on agencies to ensure that their PIAs assess individual
privacy concerns, explore alternatives to the technology, and survey risk mitigation
options, as well as articulate a rational for using the technology of choice.310
In addition to the Privacy Act and E-Government Act, other statutes also
address privacy concerns—but only related to specific types of data. These other
laws include: the Family Educational Rights and Privacy Act of 1974, which
governs how education-related information can be shared and stored; the Driver’s
Privacy Protection Act of 1994, which protects personal information gathered by
state motor vehicle departments; the Health Insurance Portability and
Accountability Act of 1996 (HIPAA), which protects individually identifiable
health records; and the Children’s Online Privacy Protection Act of 1998, which
protects online information gathered from children under the age of 13.
These specialized laws governing data privacy—which tend to apply to
private actors as much as government ones—are not matched by any single
overarching data protection law or data protection enforcement agency. Instead, the
Federal Trade Commission (FTC) is currently tasked with providing data protection
in the commercial context under older, more general laws designed to protect
In addition, federal agencies confront what is sometimes called a “reverse FOIA” situation,
so named for the Freedom of Information Act (FOIA), which compels agencies, with some
exceptions, to make information in its possession available to the public upon request. The reverse
FOIA situation is one in which, as the U.S. Department of Justice has described it, “the ‘submitter
of information—usually a corporation or other business entity’ that has supplied an agency with
‘data on its policies, operations or products—seeks to prevent the agency that collected the
information from revealing it to a third party in response to the latter's FOIA request.’” See U.S.
DEPARTMENT OF JUSTICE, GUIDE TO THE FREEDOM OF INFORMATION ACT 863-80 (2009),
https://www.justice.gov/sites/default/files/oip/legacy/2014/07/23/reverse-foia-2009.pdf.
308
Pub. L. No. 93-579, 88 Stat. 1896 (1974), as amended; 5 U.S.C. § 552a; see also OMB,
Privacy Act Implementation: Guidelines and Responsibilities, 40 Fed. Reg. 28,948, 28,962 (July 9,
1975).
309
Pub. L. No. 107-347, § 208, 116 Stat. 2899, 2921 (2002); 44 U.S.C. § 3501 note.
310
See OFFICE OF MANAGEMENT AND BUDGET, supra note 301; Bamberger & Mulligan, supra
note 302, at 75-79.
307

57

consumers from fraudulent or otherwise abusive business behavior. Consequently,
there are growing calls for the United States to adopt a vigorous, general data privacy
regime. Some advocates look to the European Union’s General Data Protection
Regulation (GDPR) and its consumer-centric focus and heavy corporate fines as a
potential model, while others have argued that GDPR-like legislation could never
win sufficient congressional support in the U.S. anytime in the near future.311
A series of internal federal policies have sought to promote a privacy culture
within administrative agencies. In 2015, President Obama established by executive
order a Federal Privacy Council and revised Circular A-130, the government’s
policy guidance on managing federal information resources. Some of A-130’s new
provisions include the requirement that every federal agency hire a senior agency
official for privacy (SAOP). A-130’s new rules coupled with a serious June 2015
data breach at the Office of Personnel Management (OPM) provided a privacy
wake-up call for many agencies.312 Indeed, agencies appear to increasingly take
privacy concerns more seriously. For example, in anticipation of the 2020 Census—
and recognizing the small risk that public census data could be mined to re-identify
individuals—the Census Bureau announced that the agency would use cutting-edge
“differential privacy” technology in its data systems. Differential privacy is used
by many private firms to preserve the confidentiality of data. The specific
differential privacy techniques being deployed by the Census Bureau introduce
controlled noise into the data to add protection for individual information.313
But beyond machine learning’s practical dependence on large amounts of
data, it should not present any truly distinctive privacy issues under current laws or
policies. All statistical and data systems implicate privacy concerns. However, one
worst-case privacy concern can be said to be truly distinctive for machine learning:
the ability of such algorithms to combine seemingly disparate, non-sensitive data
to yield predictions about personal information, such as the sexual orientation or
political ideology of specific individuals. For this reason, machine learning might be
said to undermine the ways that data anonymization can protect privacy, because an
algorithm can be designed to put together seemingly unrelated data to make accurate
predictions about individuals. The possibility of using machine learning to “unlock”
private information has led some experts to surmise that anonymizing data is no
longer a very useful means of protecting privacy. Legal scholar Paul Ohm has
311

Derek Hawkins, The Cybersecurity 202: Why a Privacy Law Like GDPR Would be a Tough Sell in
the U.S., WASH. POST (May 25, 2018), https://www.washingtonpost.com/news/powerpost/paloma/thecybersecurity-202/2018/05/25/the-cybersecurity-202-why-a-privacy-law-like-gdpr-would-be-a-tough-sellin-the-u-s/5b07038b1b326b492dd07e83/.
312
Angelique Carson, U.S. Government is Changing How it Does Privacy, PRIVACY ADVISOR
BLOG (Sept. 27, 2016), https://iapp.org/news/a/u-s-govt-is-changing-how-it-does-privacy-x/.
313
Ron Jarmin, Census Bureau Adopts Cutting Edge Privacy Protections for 2020 Census,
CENSUS BLOGS
(Feb.
15,
2019),
https://www.census.gov/newsroom/blogs/randomsamplings/2019/02/census_bureau_adopts.html.

58

asserted that “data can be either useful or perfectly anonymous but never both.”314
Virtually any attribute of a person might now be traced back to that individual given
sufficient publicly available information and machine learning tools.315
But simply noting the possibility that machine learning could be used by
government officials to reverse-engineer data and discover private details about
individuals for nefarious purposes is far from an argument that there exist inherent
legal limits on the responsible use of machine learning.316 Quite the contrary, such
a possibility only points to legal limits on the irresponsible use of machine learning.
Nefarious uses, such as these worst-case scenarios, are what the law prohibits. On
equal protection grounds, such uses would either be struck down as grounded in
impermissible animus or found to be lacking in a rational basis. Barring that, efforts
by federal agencies to target individuals’ private details would surely offend
administrative law’s general prohibitions on “arbitrary and capricious”
administrative action and the “abuse of discretion” by government officials.317
Without a doubt, privacy concerns are real any time government uses data.
But no privacy-related legal strictures would appear to serve as any intrinsic or even
serious impediment to the responsible governmental use of machine learning, any
more than any other activity that would involve the collection or analysis of large
quantities of data.
E. Equal Protection
Turning to equal protection, it is clear that algorithmic systems have the
potential to exacerbate, or at least perpetuate, biases and prejudices. 318 Bias
obviously exists with human decision-making, but it is also a real concern with
machine learning algorithms, especially when the underlying data used to train
machine learning algorithms is already biased.
314

See Paul Ohm, Broken Promises of Privacy: Responding to the Surprising Failure of
Anonymization, 57 UCLA L. REV. 1703‒04 (2010).
315
See Ira Rubinstein, Big Data: A Pretty Good Privacy Solution, FUTURE OF PRIVACY FORUM (July 30,
2013), https://fpf.org/wp-content/uploads/2013/07/Rubinstein-Big-Data-A-Pretty-Good-Privacy-Solution1.pdf
316
In addition, such a possibility is also negated as a technical matter by the use of differentially
private algorithms, such as those now reportedly being deployed by the Census Bureau. See supra
note 313. Algorithms that deliver on differential privacy actually can protect against the possibility
of reverse engineering. In this way, differentially private algorithms provide a counterexample to
the most alarmist claims about the dangers of machine learning, as they reveal that at least
sometimes mathematical tools can be designed to respond to and fix some of the problems that have
been attributed to machine learning. See KEARNS & ROTH, supra note 126, at 22-56.
317
5 U.S.C. §706(2)(A) (2018).
318
For popular accounts of equality-related concerns with algorithmic tools, see, for example,
O’NEIL, supra note 2, and EUBANKS, supra note 262. For an excellent, accessible technical treatment
of algorithmic bias and its implications for the design of machine-learning tools, see KEARNS &
ROTH, supra note 126.

59

Whenever a bias is intentional—in human decision-making, or with machine
learning systems—it will clearly offend constitutional equality protections. But absent
an independent showing of such animus, with machine learning it will be difficult, if
not impossible, to show any intentional discrimination of the type that would lead a
court to rule against federal government officials for violating their constitutional
equality responsibilities.319 The algorithms, after all, are black box in nature, so even if
an administrator elects to use data which includes variables on race, gender, or other
protected classifications, it will not be readily apparent how the algorithm utilized such
data. Even if certain individuals in protected classes are subjected to adverse outcomes
due to an algorithm, it is possible that the algorithm might lead to better outcomes for
that class overall—or that variables related to the relevant class did not factor
dispositively into the algorithm’s output.
Given the black-box nature of machine learning algorithms, equal
protection concerns will thus be unlikely to pose much of a legal barrier to the
federal government’s use of such algorithms. But questions will arise because, in
developing algorithmic decision-making tools, federal administrators will often
face the question of whether to include certain kinds of demographic data—e.g.,
race, gender, religion—in the datasets these tools analyze. That question will arise
because machine learning algorithms will generally increase in accuracy as the
variables and data points available for processing increase. Moreover, even when
race and other demographic details are excluded, machine learning algorithms will
still be training on existing datasets that themselves will often include biases.
Individuals who claim to have suffered an algorithmic injustice will need to
show that the government’s decision involves reliance on a suspect classification.
Such a claim will face an uphill climb for at least two reasons. First, the Supreme
Court has not clearly defined what constitutes a suspect classification. The Court
has generally eschewed finding against the government in situations where factors
beyond membership in a protected class have factored into administrative
decisions—which will inherently be the case with big data systems. Second,
although the Supreme Court will indeed impose heightened scrutiny on certain
agency decisions which rely even in part on a protected class as among multiple
decision-making variables. Heightened scrutiny applies when the government is
classifying individuals on the basis of their group membership—something that
will likely never be provable with algorithms. Administrative algorithms will have
objectives defined in terms of the programmatic goal—e.g., identifying fraud,
determining eligibility—and machine learning classifications will be made on the
basis of that objective.
319
The Supreme Court has held that equal protection under the Fifth Amendment safeguards
against intentional discrimination. See Washington v. Davis, 426 U.S. 229, 239 (1976). State
administrators, however, may violate equal protection under the Fourteenth Amendment without a
showing of intentionality.

60

Another obstacle facing claimants of algorithmic injustice under the equal
protection clause would be the lack of “categorical treatment” in any adverse
decisions produced through machine learning. The Supreme Court has disapproved
of administrative decisions on equal protection grounds when the government has
consistently treated members of a protected class either favorably or adversely.320
Such categorical treatment is unlikely ever to arise with algorithmic administration
because an algorithm’s objective function will be defined in terms of some classneutral outcome—not in terms of affording a categorial preference or disadvantage
to certain classes. The algorithms will optimize for predictive accuracy in terms of
its objective function and it would surely be unlikely to have a protected class be
categorically harmed or advantaged from optimizing on a neutral, non-class
objective function, even if the underlying data contains some taint of human bias.
Moreover, emerging research suggests that biases already found within existing
datasets may be reduced, if not eliminated altogether, even without always creating
much loss of accuracy in algorithmic forecasts.321
Despite concerns about biased data or biased algorithms, it should be clear
that the application of traditional equal protection doctrine to algorithmic
administration will not constitute an intrinsic bar for the use of such algorithms.
Given the black-box nature of these tools, the typical concerns animating equal
protection doctrine will be confounded as notions such as “intent” and “categorical
treatment” do not fit well with machine learning. As a result of this poor fit, we
might reasonably expect few equal protection challenges to algorithmic
administration to trigger heightened scrutiny. But even if we were to assume for
sake of analysis that a court did apply heightened scrutiny to a machine learning
system, this would not necessarily preordain a court finding of an equal protection
violation. After all, when administrators build and rely on machine learning
systems, they will often be doing so to advance important policy objectives and will
thus likely have strong arguments that these systems serve compelling state
interests, which will be sufficient to justify their use even under a heightened
scrutiny standard.
F. Overall Legal Assessment
The legal issues that could be implicated by governmental use of machine
learning are not ones that do not already arise with other types of analytic tools.
320
See Gratz v. Bollinger, 539 U.S. 244, 251–57 (2003); Grutter v. Bollinger, 539 U.S. 306,
312–16 (2003); Fullilove v. Klutznick, 448 U.S. 448, 491 (1980) (plurality opinion); Wygant v.
Jackson Board of Education, 476 U.S. 267 (1985); Fisher v. Univ. of Tex. at Austin, 133 S. Ct. 2411
(2013).
321
See James E. Johndrow & Kristian Lum, An Algorithm for Removing Sensitive Information:
Application to Race-Independent Recidivism Prediction, 13 ANN. APPL. STAT. 1, 189 (2019).

61

Nor are they ones that should pose an insurmountable obstacle to governmental use
of machine learning, at least with adequate planning and care in design. When
“federal agencies use artificial intelligence to automate regulatory and adjudicatory
decisions, they will likely face little difficulty in making machine learning practices
fit within existing administrative and constitu-tional constraints.” 322
IV. Deciding When to Deploy Machine Learning
Government agencies will increasingly confront the choice between the
status quo of a human-run task for a particular governmental task, whether sorting
mail or issuing grants or permits, and a future in which that same task is performed
partly or even exclusively by a machine learning system. Notwithstanding the
futuristic overtones surrounding the use of artificial intellience, the choice
confronting agencies will not be much different than the choices agencies have long
made between different ways of designing adjudicatory or rulemaking processes.
When contemplating a shift from human decision-making to reliance on
machine learning to make decisions, the choice will essentially just be one between
a human algorithm and a machine learning algorithm. Choosing between a human
or a digital processes always will itself require a process of some kind—or perhaps
what might be called a “meta-process”—to distinguish it from the processes under
consideration to perform a specific governmental task. The choice between humans
or machines to perform tasks will come about through a decision-making metaprocess. Later, the wisdom of the choice made will be assessed or validated through
an evaluation meta-process. Both decision-making and evaluation can (and should)
be assisted and informed by statistical analysis, but both meta-processes will
ultimately be grounded in human thought, as humans will be making the judgment
about whether to choose a human or digital process to perform the designated
governmental task. In the end, there is no escaping the need for humans to think
through the choice of having a task performed by or with a digital algorithm versus
one having it driven by a human-based “algorithm.”
This final Part of the Article thus focuses on how humans—government
officials—should approach making the choice between algorithm versus
algorithm—that is, between maintaining a human process or shifting to a machine
learning driven process to perform a given task. Given that governmental tasks are
presently performed almost exclusively by humans, the most stark choice today,
and for some time to come, will be one of deciding whether to replace exclusively
human systems for performing certain tasks with ones that are partly or entirely
replaced by a machine learning systems. Other choices by governments to adopt
machine learning tools will be important too but they will surely be less stark and
322

Coglianese & Lehr, Regulating by Robot, supra note 2, at 1213.

62

presumably less controversial. It may be helpful, for instance, in many instances to
use machine learning to supplement or inform what will remain firmly humanbased decision processes—but deciding to adopt machine learning merely as an
additional input into existing systems will not present as much of a challenge for
public administrators.
Guidance and careful decision-making will be needed when administrators
are confronted with the choice of whether to replace human processes with digital
ones. In these cases, the decision to replace humans with a machine learning system
will implicate important substantive and procedural values. Such a decision can and
should be approached in a systematic, analytic fashion.323 By no means should
governmental decision-makers rush unthinkingly into the adoption of and reliance
on machine learning algorithms to perform key governmental tasks—no more than
they should unthinkingly rush to shift from one type of human-driven process to
another human-driven process.
The purpose in this final Part, then, is to offer guidance to government
officials and members of the public as they contemplate replacing or even just
complementing a human-driven process designed to perform a specific
governmental task. That task could be one as vital but banal as sorting mail or as
consequential as approving applications for commercial aircraft pilot licenses—or
any number of other adjudicatory or regulatory tasks that have in the past been
performed by human officials. With respect to each of these tasks, the core question
will be whether a shift to reliance on a machine learning algorithm would be better
than the status quo that relies on human decision-making.
A. Multi-Factor Analysis of When to Use Machine Learning
As with much decision-making about public policy or the design of
administrative procedures, what constitutes a “better” process will not always be
easy, straightforward, or uncontroversial. Moreover, a judgment that machine
learning will (or will not be) better than human decision-making will not be one
that can be made in the abstract or across-the-board. Decision-making about
machine learning will need to be made within specific contexts and with respect to
particular tasks and problems. In some cases, machine learning will prove better
than human decision-making, while other times it will not.
Even when machine learning is better, this will not necessarily mean it will
be better in each and every relevant respect. It may be, for example, that with
respect to a some tasks, machine learning will make demonstrable improvements
323
See Cary Coglianese, Process Choice, 5 REG. & GOVERNANCE 250 (2011); CARY
COGLIANESE, MEASURING REGULATORY PERFORMANCE: EVALUATING THE IMPACT OF REGULATION
AND
REGULATORY
POLICY
(2012),
https://www.oecd.org/gov/regulatorypolicy/1_coglianese%20web.pdf.

63

over human decision-making in terms of speed and accuracy, but it may do so at
some loss in the intuitive explainability of decisions. That may still lead to the
judgment that, all things considered, machine learning is still better than human
decision-making for that particular task, and in a particular context. But this will
hardly mean that machine learning is perfect. Machine learning systems will still
make mistakes and present downsides. A decision to whether to automate a task
using a machine learning tool will be justified when the gains from machine
learning outweigh the downsides.
The meta-process of deciding whether to rely on machine learning for
decision-making in performing a governmental task will necessitate balancing of
different, and perhaps often competing, values. The kind of balancing could take
one of at least three forms. As we will explain, the last of these—multi-factor policy
analysis—is likely to be the best approach for administrators to use when facing
the meta question of whether and when to use machine learning tools to automate
tasks previously handled by humans.
The first kind of balancing approach would be one reflected in the
prevailing law of procedural due process, as articulated by the Supreme Court in its
decision in Mathews v. Eldridge.324 As already noted in Part III, the Mathews v.
Eldridge test seeks to balance the government’s interests afftected by a particular
procedure (such as the costs of administering the procedure) with the degree of
improved accuracy the procedure would deliver and the private interests at stake.
Although the Mathews formula is often used by courts to assess the justifiability of
a single process under challenge, it could easily be adapted by administrators to be
used as a framework for choosing between a status quo of a human-based process
and a proposed shift to a digitally algorithmic process. The question would be
which system delivers the most value on net, taking decisional accuracy and private
stakes into account and then “deducting” the costs to the government.
As already noted, well-designed machine learning systems would seem
almost inherently to be superior to human systems under an Mathews calculus: they
are likely to be less costly than systems that must rely on hundreds (if not
thousands) of human decision-makers, and their main appeal is that they can be
more accurate than humans. The private interests at stake are essentially exogenous
and will presumably be unaffected by the choice of whether to use a human or
digital algorithm. In other words, the Mathews calculus almost seems hard-wired
to support the digital algorithm, provided that the specific machine learning
application in question can be show to result in more accurate decisions than
reliance on human decision-makers. For that reason, reliance on the Mathews
calculus would often collapse the choice between human systems and digital ones
into a single question: Which will produce more accurate decisions? Yet, even
324

Eldridge, supra note 292.

64

though improvements in accuracy are vital, just as surely the decision to shift to a
machine learning algorithm will entail other, perhaps more fine-grained,
considerations beyond accuracy.
A second balancing approach would thus sweep more broadly and take into
account of both accuracy and all the other consequences that a shift to machine
learning might entail. It would call for administrators to make an all-thingsconsidered judgment about the use of machine learning: in other words, to conduct
a benefit-cost analysis. Machine learning would be justified under this approach
when it can deliver net benefits (i.e., benefits minus costs) that are greater than
those under the status quo. An advantage of this approach is that it takes into
account more factors than the Mathews calculus. The Mathews factors are clearly
important, but they may not be always complete. By contrast, benefit-cost analysis
is, in principle, complete, as it calls for a quantification and monetization of all
consequences. But benefit-cost analysis will also have its limits in this setting—at
least if it is to be approached in a “hard” fashion that seeks to place every
consequence into a common monetary equivalent that yields an estimate of net
benefits. It may not be practical for administrators to achieve that level of precision
because some of the consequences of the adoption of machine learning might not
always be capable of being placed in a common unit. For example, if a particular
machine learning application would be more accurate and efficient but would result
in a greater (and more disproportionate) number of adverse errors for individuals
in a historically discriminated racial group, it may be neither meaningful nor
justifiable to put the efficiency gains and the equity losses in the same units.325
A third balancing approach—a variation on the first two—will more
feasibly accommodate a range of values and consequences: a qualitative (or “soft”)
benefit-cost analysis. This approach is also called multi-factor policy analysis.326
Basically, it calls for the public administrator to run through a checklist of criteria
against which both the human-based status quo and the digital alternative should
be judged. These criteria will be more extensive than the three Mathews factors but
they need not be placed in the same precise common units as in a hard form of
benefit-cost analysis. The administrator compares how well each alternative will
fare against each criteria, without converting them into a common unit. To aid in
making a choice between alternatives, each alternative could be qualitatively rated
on each criterion using a rough metric, such as a three-point scale (e.g., “+,” “+/-”
or “-”), with the ratings for each placed in a summary table. The decision-maker
can then see the advantages and disadvantages that each alternative would have on
each criterion. For purposes of choosing whether and when to deploy machine
learning tools in government, this third approach is likely to be the most practical
325
326

ARTHUR OKUN, EQUALITY AND EFFICIENCY: THE BIG TRADEOFF (1975).
DAVID L. WEIMER & AIDAN R. VINING, POLICY ANALYSIS: CONCEPTS AND PRACTICE

(2017).

65

and best approach for administrators to follow. 327 The main question will be what
criteria or factors should such a multi-factor analysis take into account.
B. Key Factors for Deciding Whether to Use Machine Learning
The starting point for any multi-factor analysis of proposals to adopt
machine learning processes will be to identify the range of relevant factors or
criteria. These criteria will vary from use to use, depending on the tasks which a
machine learning system would take over from humans. The precise criteria for a
system used to read the hand-writing on U.S. postal mail (one of the first nonmilitary uses of machine learning by the federal government), for example, will
differ from those that might be appropriate for deciding whether to use a machine
learning system to automate decisions about whether to grant license applications
for commercial airline pilots.328 But in general, the criteria for deciding whether to
shift to a process based on machine learning will fall into the following three
categories: preconditions for success, improved outcomes, and legal and political
considerations.
1. Preconditions for Use. As discussed in Part II.E, to use machine
effectively, agencies will need access to adequate human expertise and they will
also need adequate data storage and processing capacities. In addition to these
tangible human and technology resources which agencies will either need to have
in place or secure through government contracts, there exist other, even more
fundmental preconditions for government to rely on machine learning tools.
Currently these tools produce what it sometimes called “narrow” artificial
intelligence, as they are focused on specific, human-specified goals working on
well-defined problem. That is to be contrasted with “general” artificial intelligence
which, like humans, can exhibit creativity, flexibility, and learning beyond the
domains of a well-defined task. Where the preconditions for narrow artificial
intelligence are very poorly met, machine learning is not likely even to be feasible
for an agency to consider. Meeting at least the following three preconditions can be
thought of as a necessary even if not sufficient condition for a potential shift from
a human- to machine-based process:
327

With respect to choosing whether to use machine learning, a multi-factor framework can be
used at different stages of the development process, when different information is available. That
is, it can be used at the outset in deciding whether an agency first should even invest in the
development of a machine-learning based system, as well as later, whenever such system has been
developed, in deciding whether to deploy the system. It can provide a basis for subsequent
evaluation of the system in operation as well as making decisions about future modification of the
system.
328
The latter use is a hypothetical discussed at some length in Coglianese & Lehr, Regulating
by Robot, supra note 2, and Coglianese & Lehr, Transparency, supra note 1.

66

A. Goal clarity and precision. Machine learning algorithms need to be
programmed to optimize a given objective, and the establishment of the
objective function for an algorithm must be mathematically defined. What
this means is that machine learning tools will only be appropriate for an
operating task where the objective can be well-defined. For example, if the
goal is simply to make the most accurate decisions about claimants’
eligibility for benefits, the goal of the algorithm can be specified in terms of
reducing forecasting error.
But if the goal is understood both to make accurate forecasts about who will
be eligible while also minimizing unfairness to applicants from a racial
minority group, then the clarity may not be sufficient for two reasons. First,
it may be unclear what fairness entails. Must the benefits awarded be
proportionate to the distribution of each racial group in society overall or in
the applicant pool? Or perhaps what must be proportionate is the degree of
false negative errors? Second, even if fairness is defined with sufficient
clarity, given how machine learning works there will almost surely be a
tradeoff between maximizing accuracy (the minimization of forecasting
error) and addressing fairness. But in making such tradeoffs, agencies may
have insufficient statutory direction or social consensus around how to
define such a tradeoff in the precise mathematical terms.329 Exactly how
much unfairness should be tolerated to avoid how much diminution in
accuracy?
In their need for goal clarity, machine learning algorithms bear many
affinities with performance-based regulation—sometimes called regulation
by objectives. But as has been noted elsewhere, it may not always be clear
what the full social objective is.330 For example, federal regulators for years
relied on a performance-based approach to standards for child-resistance of
packages containing drugs and household chemicals, in an effort reduce
childhood poisonings. Only after discovering how these standards designed
to optimize for child resistance failed to allow adults to open such containers
easily—and thus induced many adults to leave containers opened once they
329

In human decision-making systems, the existence of such tradeoffs may be obscured and
their resolution made through what Cass Sunstein calls “incompletely theorized agreements.” But
machine-learning algorithms demand more than such incomplete agreements, such as about what
may be “reasonable.” They need the value choices reflected in the algorithm’s objective to be stated
with mathematical precision.
330
Cary Coglianese, The Limits of Performance-Based Regulation, 50 UNIV. MICH. J. L.
REFORM 525, 525-563 (2017)

67

did manage to open them—did regulators redefine their objectives.331 One
of the most vexing preconditions for the use of machine learning may be to
define a goal that is both acceptable on policy grounds as well as capable of
mathematical definition.
B. Data availability. Machine learning works by identifying patterns within
large quantities of data. If large quantities of relevant data are not available,
then machine learning will not be an option for automating an agency task.
Data may not be available for a variety of reasons. They may only have been
recorded and stored by an agency in paper form, rather than in digital
form.332 Or they may not be available because disparate digital datasets that
need to be combined lack a common identifier that would allow data for
each business or individual in each to be linked to each other.
More conceptually, data may be unavailable because there just lack a
sufficient number of narrow, repeated events around which data exist. It
may be easier to find data to support machine learning analysis of x-rays to
determine if a miner qualifies for black lung benefits, but harder to find
common data that could be used to determine whether asylum applicants
satisfy the test of having a “well-founded fear of future persecution.” The
standard for the latter requires “both a subjectively genuine and an
objectively reasonable fear,”333 which may afford many unique
circumstances to qualify. Similarly, data may be available to show the
probability that a particular defendant’s DNA could be contained within a
mixed DNA sample from a crime scene,334 but not for whether, in the
absence of any DNA sample, that defendant was driving a red Corvette that
passed through the intersection of Sixth and Main Streets at 12:35 a.m. on
July 23rd. The point is simply that it will obvously be difficult to find a large
set of data for cases that are truly sui generis.335
C. External validity. Related to the availability of data is a question of the
likely representativeness of the data available for training a machine
learning algorithm with the population to which the algorithm will be

331

Id.
Coglianese, Optimizing Regulation, supra note174.
333
INS v. Cardoza-Fonseca, 480 U.S. 421, 430-1 (1987).
334
Christopher Rigano, Using Artificial Intelligence to Address Criminal Justice Needs,
NATIONAL INSTITUTE OF JUSTICE (Oct. 8, 2018), https://nij.ojp.gov/topics/articles/using-artificialintelligence-address-criminal-justice-needs.
335
Cf. Gary Marcus & Ernest Davis, A.I. is Harder Than You Think, N.Y. TIMES (May 18,
2018).
332

68

applied. The world is ever-changing, so at a minimum there will need to be
a steady stream of available data to keep updating an algorithm and
retraining it as the world—and the data about the world—keep changing. If
the relevant parts of the world change more quickly than an algorithm can
be replenished with current data and retrained, then the algorithm will be
“brittle”—that is, it will suffer from what statisticians call an external
validity problem.336 A machine learning algorithm used for economic
forecasting, for example, might not produce much accuracy in forecasting
business or employment conditions during unprecedented pandemicinduced recession.
Now, any kind of forecasting and decision-making tool—even human
judgment—will be limited in unprecedented times or periods of rapid
dynamism. These circumstances of what Robin Hogarth calls “coconut
uncertainty”337—or others might call unknown unknowns—present
inherent levels of uncertainty. The key question is whether, under such
cirumstances machine learning algorithms will more or less “brittle” than
other types of analysis. It is certainly conceivable that, with the right kind
of data acquisition and feedback process a machine learning system could
be designed so that it actually fares better than alternatives in periods of
disruption. The high level of uncertainty endemic to such periods, though,
will make it hard to be sure that machine learning—or anything else—fares
better than alternatives.
Taking these criteria together, machine learning systems will realistically only be
plausible substitutes for human judgment for tasks where the objective can be
defined with precision, for tasks of a kind that are repeated over a large number of
instances (such that large quantities of data can be compiled), and for tasks where
data collection and algorithm training and re-training can keep in sync with relevant
changing patterns in the world. This is not to say that these preconditions are
absolute or must be perfectly satisfied. But if they are not even minimally satisfied
with respect to a given use case, it will make little sense to contemplate the use of
machine learning. On the other hand, where these preconditions are sufficiently
satisfied, there can be some reason for an administrator to think that machine
learning could improve on the status quo and that it will be worth considering taking
the next steps to start the development and design of an algorithmic system.
336
M.L. Cummings, The Surprising Brittleness of AI, WOMEN CORPORATE DIRECTORS (2020),
https://www.womencorporatedirectors.org/WCD/News/JAN-Feb2020/Reality%20Light.pdf.
337
Robin Hogarth, On Coconuts in Foggy Mine-Fields: An Approach to Studying Future-Choice
Decisions (2006), https://www.researchgate.net/publication/228499901_On_Coconuts_in_Foggy_MineFields_An_approach_to_studying_future-choice_decisions.

69

2. Improved Outcomes. The ultimate test for machine learning will be how
it operates compared to the status quo. As Part I of this Article makes clear, the
status quo that is based on human decision-making need not be viewed as lacking
in room for improvement. Whether a machine learning system in fact can be
exepected to fare better—and in fact does so—will make up a centerpiece in any
multi-factor analysis aimed at deciding whether to adopt machine learning. The
precise definition of better will need to be informed by each specific task, whether
weather forecasts, identifying instances of tax fraud, determining eligibility for
licenses or benefits, or any number of tasks. Although the specific specification of
the relevant criteria for success will vary across these different uses, it is possible
to identify three general types of impacts that should be considered in determining
whether machine learning leads to improved outcomes:
A. Goal performance. Current human-based systems have goals or
tasks that they are supposed to perform, so the first set of
performance factors should be guided by those goals. The relevant
factors can be captured by a series of straightforward questions:
Would machine learning achieve those administrative goals more
accurately? Would it operate more quickly? Would it be less costly,
needing fewer FTEs and other scarce resources? Would machine
learning yield a greater degree of consistency? Each of these and
related questions can be asked from the standpoint of the current
statutory purpose or operational goal of any human-driven system
in the federal government. The overarching idea would be to
determine, in effect, how well machine learning helps an
administrative agency do its job.
B. Impacts on directly affected users. The ways that machine learning
might help an agency do its job are only one way to consider
machine learning’s impacts. Unless already fully captured in the
agency’s own performance goals, it is also important to ask what the
effects of machine learning will be on the applicants, beneficiaries,
or other individuals and businesses who are (or would be) directly
affected by a specific machine learning system. How does the
system treat them? Do some portion of users suffer disproportionate
adverse effects? Do they feel like the system has sufficiently served
them well? Keep in mind, again, that machine-systems do not need
to be perfect nor completely problem free—just better than the status
quo. If the status quo of human-based systems necessitates that
members of the public wait hours on the telephone to speak to

70

someone who can assist them, a machine learning chatbot might not
be ideal in the abstract but much better in relative terms. It is
instructive that eBay deploys a fully automated dispute resolution
software system that resolves disputes so satisfactorily that
customers who have disputes are actually more inclined to return to
eBay than those who never have a dispute.338
C. Impacts on broader public. And unless already factored into the
agency’s own performance goals (item “A” above), an administrator
should include broader societal effects in any multi-factor analysis
of machine learning. How would machine learning affect those who
might not be directly interacting with or affected by the system? Will
the errors that remain with machine learning, for example, prove
have broader consequences? They might not for a system used to
sort the mail, but they could for a system to determine who should
receive a commercial pilot’s license—in the latter instance, the
impact on members of the flying public surely would need to be
considered. Again, though, the key question would be whether any
broader societal effects would be more adversely consequential than
similar effects under the status quo.
It is conceivable that a machine learning system could deliver improved
outcomes across all the outcome factors. Yet it might also be the case that few
processes—digital or otherwise—will perform better than the status quo on each
and every possible criterion. As a result, some effort will need to be made to
characterize the degree of improvements and performance losses resulting from a
shift to machine learning. Administrators, in other words, should ask not only
whether machine learning improves accuracy, but by how much.
Some effort will then need to be made to determine a priority among
different outcomes. If the use of machine learning for a particular task were to prove
to be much less costly but slightly less accurate than the status quo, how important
is accuracy for the use case at hand? Are the errors that remain with machine
learning all that consequential? It would be one thing for the U.S. Postal Service to
tolerate mistakes in letter sorting to lower the costs of mail sorting dramatically.
But it would be another altogether to make that kind of tradeoff with respect to
identifying safety risks at offshore oil rigs.

338

See BENJAMIN H. BARTON & STEPHANOS BIBAS, REBOOTING JUSTICE: MORE TECHNOLOGY,
FEWER LAWYERS, AND THE FUTURE OF LAW (2017).

71

Finally, validation of machine learning systems will be vital to assessing
whether machine learning leads to improved outcomes.339 That validation should
be conducted in advance. In effect, it necessarily is when training and then testing
an algorithm on historic data. But agencies might also consider setting up pilot
efforts to run the algorithm in tandem with human decision-makers for a period of
time to see how it will operate in practice. Validation efforts should occur later as
well. Once a digital system has replaced a human-driven system, it could be
evaluated relatively early in its use before the loss of human capital is irreversible.
Future upgrades to the digital system will benefit from continued validation that
each iteration improves on the one before—or at least does not present unacceptable
side effects or other problems.
3. Legal and Public Acceptance Risks.
Although we concluded Part III by noting that machine learning poses no
intrinsic nor insurmountable legal barriers to adoption by government agencies, this
does not mean that those agencies that make a switch to digital algorithmic systems
will face no risk of getting sued nor of generating public controversy. On the
contrary, it should be clear that any governmental body’s decision to choose to use
algorithmic tools could become the source of considerable controversy and even
litigation.340 Agency officials will thus want to take into consideration both
litigation risks as well as risks of public or political controversy. These risks will
likely be affected by (1) the degree to which machine learning determines agency
action, and (2) the stakes—financial and otherwise—associated with the use in
question.
When it comes to the degree to which the machine learning algorithm
determines the agency action, we can distinguish three ways that the results of a
machine learning algorithm could play a role:
•

Input: The result produced by a machine learning algorithm could provide
information to the (human) agency decision-maker, making the algorithm
but one factor among others in the agency’s decision.

339

Cf. Admin. Conf. of the U.S., Recommendation 2017-6, Learning from Regulatory
Experience, 82 Fed. Reg. 61,738 (Dec. 29, 2017).
340
For a review of litigation that has arisen to date over administrative agencies’ use of (nonlearning) algorithms, see Coglianese & Ben Dor, supra note 9. For an especially insightful account
of the political controversy stirred up by a city’s use of machine learning, see Ellen P. Goodman,
The Challenge of Equitable Algorithmic Change, REGUL. REV. (Feb. 12, 2019),
https://www.theregreview.org/wp-content/uploads/2019/02/Goodman-The-Challenge-ofEquitable-Algorithmic-Change.pdf.

72

•

Default: A machine learning algorithm could be part of a digital system that
generates a default decision that can be overridden by a human (a so-called
human-in-the-loop system).

•

Decision: An algorithm could make a final decision—subject only to
judicial review (a human-out-of-the-loop system).

All things being equal, agencies can expect that new uses of machine learning that
only provide inputs into agency actions will be easier to defend in court (and thus
less likely to be challenged in the first place) than those that create defaults or make
decisions. Likewise with respect to public resistance or political controversy
surrounding the implementation of a digital system.
All other things being equal, the lower the stakes of the action to which
machine learning is directly connected, the lower the risk of litigation or
controversy. Surely among the lowest conceivable stakes would be uses that
support purely internal staff functions at an agency. For example, consider an IT
department within a government agency that chooses to deploy a machine learning
algorithm as part of a chat bot that answers calls from staff for technology
assistance. That chatbot could be designed to work autonomously to process
password reset requests entirely on its own, without any human intervention, but
given that the stakes to any member of the public could hardly be lower, litigation
will not be a risk for the agency.341 (In addition, of course, such internal matters
will typically not be subject to judicial review, and it would be hard in any case to
imagine how anyone would meet the requirements of standing to challeng such an
internal chatbot.) On the other hand, digital systems that are involved in the
processing of applications for economically valuable licenses or permits by private
businesses will have substantial stakes—and thus will pose some degree of
litigation risk, all other things being equal.
Putting the two factors together, it is possible to visualize the risks of
litigation and public criticism arising from different uses of machine learning as
shown in Table 1. The traffic signal colors indicating the degree of caution: red
posing the greatest litigation risk, green the least. The U.S. Postal Service’s use of
machine learning to help read handwriting when sorting letters and packages would
fall within the low-stakes row and the default column—because a postal worker can
always intercede to redirect mistakenly sorted piece of mail. Presumably this use of
machine learning gives rise to no meaningful litigation risk.
On the other hand, the use of machine learning as part of a digital system to
make criminal sentencing recommendations would clearly fall into the high-stakes
341

Justine Brown, Chatbots Debut in North Carolina, Allow IT Personnel to Focus on Strategic
Tasks, GOVERNMENT TECHNOLOGY (Oct. 12, 2016), https://www.govtech.com/Chatbots-Debut-inNorth-Carolina-Allow-IT-Personnel-to-Focus-on-Strategic-Tasks.html.

73

Table 1: Risks to Agency from Government Use of Machine Learning
Input

Default

Decision

Low Stakes
High Stakes
row. But the risk of such a system being struck down might not be very high if the
system only provides judges with an input to be used as one of many factors in a judge’s
sentencing decision. In State v. Loomis, the Wisconsin state supreme court upheld
against a due process challenge the state’s use of a risk assessment algorithm in the
sentencing process because it was merely an input into the sentencing decision.342 The
court emphasized that the sentencing decision in Loomis’s case “was supported by
other independent factors” and that the algorithm’s “use was not determinative.”343
Even when machine learning would be determinative of relatively high
stakes matters, this does not mean that it should be avoided. The high stakes may
make it all the more imperative for an agency to use a machine learning system if
it makes a significant improvement in accuracy, consistency, speed, or other
performance goals. After all, when the stakes are high the government should do
all it can to maximize its decision-making performance—and sometimes that need
will weigh in favor of machine learning. But even in those contexts, it will be
possible for agencies to manage the potential risks of litigation through careful
planning, validation efforts (as described above), and public engagement when
appropriate in the development and design of an algorithmic system. Finally, when
contracting out for technical support and services in developing a machine learning
system, agencies should take into account the need to have access to and be able to
disclose sufficient information about the algorithm, the underlying data, and the
validation results to satisfy transparency norms.344
Conclusion
A wholesale shift by administrative agencies to reliance on automated decision
making systems would mark an major change in how the federal government operates
342

Loomis, supra note 269.
Id. at 753.
344
Coglianese & Lehr, Transparency, supra note 1.
343

74

and how it interacts with beneficiaries, regulated entities, and the public overall. Yet
the increasing use of machine learning to fuel automation in business, medicine,
transportation, and other facets of society make more widespread use of machine
learning tools by government part of the foreseeable future. Indeed, already
government agencies have been developing learning algorithm tools to assist with
enforcement, benefits administration, and other important government tasks.
The move to a future of algorithmic governance naturally gives rise to
concerns about how new digital tools will affect the efficacy, fairness, and
transparency of governmental processes. This Article aims to show that whatever
the validity of the concerns about machine learning systems, they should be kept in
perspective. The status quo that relies on human “algorithms” is far from perfect.
If the responsible use of machine learning can usher in a federal government that,
at least for specific uses, achieves better results at constant or even fewer resources,
then both government administrators and the public would do well to support such
use. The challenge for agencies will be to decide when to use artificial intelligence.
This Article suggests looking at whether a particular candidate use will satisfy the
general preconditions for the deployment of machine learning algorithms and then
to ask whether such algorithms will indeed deliver improved outcomes. Proper
planning and risk management can help ensure that the federal government is able
to make the most of what advanced digital algorithms may be able to deliver over
the human status quo.

75

